Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 1 of 38




                           EXHIBIT “B”
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 2 of 38
      CORY JAY ROSENBAUM                                        February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                               1–4




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 3 of 38
      CORY JAY ROSENBAUM                                                                                    February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                           5–8
                                                               Page 5                                                        Page 7
        1                  CJ ROSENBAUM                                  1                   CJ ROSENBAUM
        2        objections along the way, but all the                   2   I was asked to come and I am here.
        3        objections will be as to form since there are           3       Q. You understand as part of your requirement
        4        no speaking objections.                                 4   to be here you had to produce certain documents?
        5            MR. VINE: Okay.                                     5       A. Yes.
        6        Q. Have you been retained in this case to               6       Q. You produced all the documents that were
        7   serve as an expert?                                          7   requested of you?
        8        A. Yes.                                                 8       A. Yes.
        9        Q. Have you ever served as an expert in                 9       Q. You did not withhold any documents?
       10    litigation?                                                10       A. Of course not.
       11         A. Yes.                                               11       Q. Currently you are a lawyer and practicing
       12         Q. What capacity?                                     12    law in Long Beach, New York; is that correct?
       13         A. Same, with regards to issues on Amazon.            13       A. Yes.
       14         Q. What about issues on Amazon?                       14       Q. What is your area of practice?
       15         A. Counterfeiting, unauthorized sales,                15       A. We focus mostly on people and companies
       16    control of what they call the listings on Amazon           16    that sell products on Amazon.
       17    which is the detail page. Every product on Amazon          17       Q. What about that area that you focus on?
       18    has one page that describes the product. That's            18       A. That's the area.
       19    about it.                                                  19       Q. What about that area; is it litigation,
       20         Q. Have you ever been retained by Mr. Goodman         20    transactional?
       21    before?                                                    21       A. A lot of it is helping people and
       22         A. No.                                                22    companies that sell products on Amazon to write
       23         Q. Is this the first time you ever worked             23    documents to use to persuade Amazon to reinstate
       24    with him?                                                  24    their ability to sell products or listings. It
       25         A. Yes.                                               25    involves representing sellers, people and companies

                                                             Page 6                                                             Page 8
       1                  CJ ROSENBAUM                                   1                  CJ ROSENBAUM
       2       Q. In any capacity?                                       2   taking Amazon to arbitration to resolve disputes
       3       A. Yes.                                                   3   that we cannot resolve amicably. It also involves
       4           MR. VINE: I am going to mark a copy of                4   helping certain brands against counterfeiters and
       5       the report.                                               5   other types of unauthorized sales on Amazon. It
       6              (Document was marked as Exhibit 1                  6   involves writing contracts for Amazon sellers. It
       7          for identification, as of this date.)                  7   involves writing terms of service for online
       8       Q. I have marked as Exhibit 1 a copy of                   8   businesses.
       9    Mr. Rosenbaum's report; is that correct?                     9        Sometimes it involves employment issues.
       10       A. Yes.                                                 10    Sometimes it involves internet type related issues,
       11       Q. Did you draft this document?                         11    trademark, copyright. Here and there we will have
       12       A. Yes.                                                 12    someone approach us with patent issues. So mostly
       13       Q. Are there any portions of this document              13    intellectual property, business consultation. But
       14   that you did not draft?                                     14    practically everything, if not everything, involves
       15       A. No.                                                  15    people and companies selling products from Amazon.
       16       Q. Did anybody assist you in drafting this              16    From time to time we will help people and companies
       17   document?                                                   17    that sell products on eBay or Jet or Wal-Mart or
       18       A. No.                                                  18    other online retail platforms.
       19       Q. You are here pursuant to a subpoena?                 19         Q. And have you ever been involved in
       20       A. No.                                                  20    litigation with Amazon?
       21       Q. You are not here pursuant to a subpoena?             21         A. Not litigation per se. Arbitrations.
       22       A. Correct.                                             22         Q. How many arbitrations have you been with
       23       Q. You were not aware that plaintiff's                  23    Amazon?
       24   counsel accepted the subpoena on your behalf?               24         A. I don't know.
       25       A. I am not sure if it was accepted or not.             25         Q. More than one?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 4 of 38
      CORY JAY ROSENBAUM                                                                           February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                 9–12
                                                      Page 9                                                          Page 11
       1               CJ ROSENBAUM                           1                   CJ ROSENBAUM
       2       A. Yes.                                        2         Q. Anything else?
       3       Q. More than --                                3         A. No.
       4       A. Well, representing clients.                 4         Q. I see here that you brought a binder.
       5       Q. Right. More than one?                       5         A. Correct.
       6       A. Yes.                                        6         Q. Can we mark that binder?
       7       Q. Less than ten?                              7         A. Sure.
       8       A. More than ten.                              8               (Document was marked as Exhibit 2
       9       Q. And you sue Amazon in arbitration relative  9           for identification, as of this date.)
       10   to your client's listings or ability to sell      10        Q. I am going to mark the binder as Exhibit
       11   product, correct?                                 11     2. What we will do is, because the court reporter
       12       A. And other issues and arbitrations          12     typically takes exhibits, I will let you take it
       13   specifically through the American Arbitration     13     back, or Stan take it back, and then we will mark it
       14   Association.                                      14     as an exhibit.
       15       Q. Can you give me some examples of the       15        What did you do to prepare yourself for today's
       16   subject matters of these arbitrations?            16     deposition?
       17       A. Amazon withholding money from sellers is a 17        A. I reviewed the contents in the binder.
       18   common topic.                                     18        Q. Did you speak with anyone other than Stan
       19       Q. Why would they be withholding money in     19     and Kelsey Black?
       20   these cases?                                      20        A. No.
       21       A. Amazon will often claim that products were 21        Q. Have you ever spoken with Kellon Goodson?
       22   not genuine. Amazon will often claim that sellers 22        A. No.
       23   obtained fake reviews, and other issues.          23        Q. Have you ever spoken with Manny Aguero?
       24       Q. As it relates to this case, you understand 24        A. No.
       25   that the plaintiff is Solu-Med, correct?          25        Q. Have you spoken to any of the specific

                                                     Page 10                                                        Page 12
        1                CJ ROSENBAUM                            1                 CJ ROSENBAUM
        2       A. Correct.                                      2   fact witnesses involved in this case?
        3       Q. Have you ever spoken to anyone from           3       A. No.
        4   Solu-Med?                                            4       Q. Have you ever visited the warehouse at
        5       A. No.                                           5   Solu-Med?
        6       Q. Have you ever spoken to any of the            6       A. No.
        7   attorneys for Solu-Med?                              7       Q. The warehouse at Q-Med?
        8       A. Just Mr. Goodman and Ms. Black.               8       A. No.
        9      Q. When was the last time you spoke to either     9       Q. Do you know what Q-Med is?
       10   of them?                                            10       A. Just from reading the transcripts I saw
       11       A. I spoke to Stan a few moments ago this       11    that it was mentioned.
       12   morning.                                            12       Q. Other than reading the transcripts, do you
       13       Q. In preparation for your deposition did you   13    have an independent knowledge?
       14   speak with him?                                     14       A. No.
       15       A. Yes.                                         15       Q. You don't have any specific knowledge
       16       Q. When was that?                               16    about Q-Med?
       17       A. Friday.                                      17       A. The only knowledge I have about Q-Med is
       18       Q. Over the phone?                              18    what was in the transcript.
       19       A. No.                                          19       Q. What is your knowledge about what was in
       20       Q. In person?                                   20    the transcript?
       21       A. Correct.                                     21       A. Q-Med, I don't recall specifically what
       22       Q. With whom?                                   22    they did. I know they were mentioned in the
       23       A. With Stan.                                   23    transcript.
       24       Q. And what did you go over?                    24       Q. So the only knowledge that you have, as
       25       A. We talked about the contents of my report.   25    you sit here today, is that they were mentioned in


                                                                                             800.211.DEPO (3376)
                                                                                             EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 5 of 38
      CORY JAY ROSENBAUM                                                                                   February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                       13–16
                                                             Page 13                                                         Page 15
        1                 CJ ROSENBAUM                                 1                  CJ ROSENBAUM
        2   the transcript, correct?                                   2        A. First of all, there is no need for you to
        3       A. If you ask me more specific questions it            3    raise your voice.
        4   will probably trigger what I read about them. But           4       Q. I did not raise my voice.
        5   as of right now they are in the transcript.                 5       A. Yes, you did.
        6       Q. What role does Q-Med play in this case?              6       Q. No, I did not.
        7       A. I don't know specifically.                           7       A. So my answer remains the same. Everything
        8       Q. Are you aware if Q-Med sold all of the               8   I read leads me to opine the products were
        9   Youngblood product to Solu-Med?                             9   100 percent genuine.
       10        A. No.                                                10       Q. Are you done?
       11        Q. Are you aware of where Solu-Med got the            11       A. That was a little immature, but yes, my
       12    Youngblood product?                                       12    answer is done.
       13        A. No.                                                13       Q. So my question is again, as you sit here
       14        Q. Have you ever inspected any of the                 14    today, you have no personal knowledge as to whether
       15    Youngblood product that Solu-Med maintains right          15    the product is authentic, genuine or counterfeit
       16    now?                                                      16    because you did not inspect it, correct?
       17        A. No.                                                17       A. From everything I read, my opinion is the
       18        Q. Do you have the ability to inspect                 18    products were 100 percent genuine.
       19    Youngblood product and even determine whether it's a      19       Q. What did you read?
       20    genuine or counterfeit product?                           20       A. What is in the notebook; the transcript;
       21        A. If I had the products in front of me I             21    the description; how they were obtained; where they
       22    might be able to, but without them in front of me I       22    came from and what is in the transcript.
       23    don't know.                                               23       Q. Where did they come from?
       24        Q. You don't have that expertise?                     24       A. They were purchased through a distributor.
       25        A. I did not say that.                                25    They came from the brand, went to distributor; from

                                                             Page 14                                                           Page 16
        1                  CJ ROSENBAUM                                 1                  CJ ROSENBAUM
        2       Q. Do you have that expertise?                          2   the distributor they went to the plaintiffs.
        3       A. I said if I had both products in front of            3        Q. So your testimony under oath is it went
        4   me I would be able to answer your question whether I        4   from the brand to the distributor to Solu-Med?
        5   could or could not tell whether they are both               5        A. My understanding is it went from the brand
        6   genuine or one was counterfeit or not. But the way          6   to the distributor, distributor to the Amazon
        7   the question is posed to me, if I don't have the            7   sellers which was Solu-Med.
        8   products in front of me, I cannot tell you whether I        8        Q. Are you aware of a company called Inopex?
        9   could or could not.                                         9        A. I remember they were mentioned in the
       10        Q. You can't tell me in this case whether the         10    transcripts.
       11    products that Solu-Med currently maintains, if they       11        Q. Are you aware that Inopex was not a
       12    are counterfeit or not, correct?                          12    distributor for Youngblood?
       13        A. That Q-Med made?                                   13        A. My understanding is that they were. They
       14        Q. No. That Solu-Med maintains. The                   14    were getting volumes of the products and, as a
       15    products that they were trying to sell on Amazon,         15    distributor, reselling them to retailers like the
       16    can you tell me if they were counterfeit Youngblood       16    plaintiffs. So I consider them to be a distributor.
       17    products or not?                                          17    It sounds like you are talking whether they were an
       18        A. From what I read, they were 100 percent            18    authorized distributor or unauthorized one. But
       19    genuine products.                                         19    from everything I read, they were distributor; they
       20        Q. Have you inspected it personally?                  20    sold genuine products to the plaintiff. Plaintiff
       21        A. You asked me that. The answer is no.               21    was offering 100 percent genuine products, from what
       22        Q. So you don't have any personal knowledge,          22    I read.
       23    isn't that correct, about whether the product is          23        Q. We already went over you never inspected
       24    authentic, genuine or counterfeit; isn't that             24    the products. You are going based upon what
       25    correct, yes or no?                                       25    people's testimony is, correct?


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 6 of 38
      CORY JAY ROSENBAUM                                                                                   February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                       17–20
                                                               Page 17                                                       Page 19
       1                    CJ ROSENBAUM                                 1                  CJ ROSENBAUM
       2         A. I am going over the documents. There were            2       Q. Yes or no?
       3    also some of the exhibits in some of the                     3       A. When you take your client's deposition as
       4    transcripts. The documents in the notebook, which            4    a whole and its ludicrous definition of counterfeit
       5    you now have, leads me to opine the products were             5   versus genuine, then yes, the testimony as a whole
       6    100 percent genuine.                                          6   also lead me to opine that the products were
       7         Q. So you have the notebook here. Please                 7   100 percent genuine.
       8    show me a document that makes that reflection.                8       Q. My client has never stated that the
        9        A. Exhibit 2, which I believe was attached to            9   product was genuine; isn't that correct?
       10    the complaint, is an email from 1@ybskin where they         10       A. I don't know the answer to that.
       11    were going to retract their complaint.                      11       Q. My client never testified that the product
       12            MR. GOODMAN: Excuse me, is that a Bates             12    was genuine.
       13        stamp number?                                           13       A. In those specific words quote unquote?
       14        A. If it is, I don't see a number on it.                14       Q. Yes.
       15        Q. Just describe it, I guess.                           15       A. I don't know.
       16        A. It's an email -- oh, it's filed to federal           16       Q. Why don't we go through some other
       17    court. It has the case number on it, entered into           17    examples that you have indicated that leads you to
       18    the docket. The top starts with Stanley R. Goodman,         18    believe that the products were authentic.
       19    sent from my iPad. It includes an email from                19       A. The very next page,
       20    1@ybskin.com who wrote "Hello, we have agreed to            20    brandprotection@ybskin.com on December 4, 2018,
       21    file a retraction with Amazon. Please provide me            21    4:49 p.m. states "A retraction has been filed with
       22    with the following information so we can submit to          22    Amazon. Please review the attached."
       23    Amazon," and it has what they were looking for.             23       Q. What was attached?
       24    That indicates to me that YB Skin, Youngblood Skin,         24       A. I am getting there.
       25    was withdrawing their complaint, which indicates to         25       Q. Well, wouldn't you be aware of what was

                                                             Page 18                                                       Page 20
        1                  CJ ROSENBAUM                                   1                 CJ ROSENBAUM
        2   me that the products were genuine.                            2   attached?
        3       Q. Were you aware --                                      3       A. Out of the hundreds or probably in excess
        4       A. Should I continue? There is a lot of                   4   of thousands of pages I have to go through it.
        5   pages.                                                        5   Offhand I don't. But if you allow me to continue I
        6       Q. We will get to it all.                                 6   am happy to.
        7       A. So you want me to stop and not continue to             7       Q. I think it's important to address the
        8   point out in the notebook what leads me to believe            8   statement one by one.
        9   the products were genuine?                                    9       A. Should I stop answering your question?
       10        Q. Absolutely. We will go through it. So                10       Q. Sure.
       11    the first item that you addressed is the agreement          11           MR. VINE: Let's mark Exhibit 3 and
       12    to retract, correct?                                        12       Exhibit 3A.
       13        A. Yes.                                                 13             (Documents were marked as Exhibits 3
       14        Q. Were you aware that the retraction was               14          and 3A, for identification, as of this
       15    based upon the offer of Solu-Med agreeing not to            15          date.)
       16    sell Youngblood product?                                    16           MR. GOODMAN: What is this, Jonathan?
       17        A. My understanding there were other factors,           17           MR. VINE: Exhibit 3 is the complaint
       18    not just the one you mentioned.                             18       and 3A is the quote attachment.
       19        Q. Were you aware of that fact?                         19       Q. Have you seen Exhibit 3 before and 3A?
       20        A. As a factor? I can't tell you why your               20           MR. GOODMAN: 3A is the attachment?
       21    client decided to withdraw the complaint other than         21           MR. VINE: Yes. It says page ten of 20
       22    the products were genuine.                                  22       on the top right-hand corner.
       23        Q. Did anyone ever testify, ever, from my               23       A. I think I did, but I am not sure.
       24    client that the product was genuine?                        24        Q. What does the first paragraph say? Can
       25            MR. GOODMAN: Objection.                             25    you read it out loud, please.


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com             YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 7 of 38
      CORY JAY ROSENBAUM                                                                                      February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                          21–24
                                                                Page 21                                                         Page 23
        1                  CJ ROSENBAUM                                    1                 CJ ROSENBAUM
        2        A. "Since you have agreed that selling our                2        Q. You don't recall where Kellon Goodson
        3   product does not comply with Amazon's general                  3   alerted Manny Aguero of the issues when their
        4   conditions, guidelines of 'new', and you have                  4   complaint came in; are you aware of that testimony?
        5   removed the product from the listings, we have filed           5        A. I think I did read that.
        6   a retraction with Amazon. This will be the only                6        Q. You are aware Manny Aguero directed him
        7   filing of the retraction. It will be your                      7   not to respond to Amazon?
        8   responsibility to follow up with Amazon until the              8        A. I don't recall reading that testimony as
        9   retraction is complete."                                       9   you are stating it, no.
       10        Q. Are you aware that Solu-Med had agreed,               10        Q. What do you recall?
       11    prior to the filing of retraction, to not list the           11        A. I don't recall testimony about the
       12    Youngblood product?                                          12    conversations back and forth specifically. My
       13        A. I am not sure.                                        13    understanding was there was no response sent to
       14        Q. Were you aware that on November 13th they             14    Amazon. What the company did internally I am aware
       15    even advised Amazon that they were no longer going           15    of.
       16    to sell a Youngblood product?                                16        Q. Have you read the deposition of Sherry
       17        A. Not sure.                                             17    Seidell?
       18        Q. Let's go over some of those documents.                18        A. No, I don't think I did.
       19        A. Are you done with this first paragraph?               19        Q. Were you aware that she was one of the
       20        Q. Yes, we are done. We will come back to it             20    individuals or executives involved that was in
       21    at some point. I want to go over a couple of other           21    charge of Ecommerce?
       22    items. Were you aware that Solu-Med had received at          22        A. I remember reading that she was involved
       23    least eight prior complaints prior to the                    23    with Ecommerce. The specifics of whether she did it
       24    November 13th complaint?                                     24    by herself or with others I don't recall. I do
       25        A. I saw an Amazon production with a                     25    remember she was involved with the company.

                                                            Page 22                                                              Page 24
        1                 CJ ROSENBAUM                                    1                    CJ ROSENBAUM
        2   spreadsheet of complaints which I think had, if not           2         Q. As it relates to Ecommerce, you represent
        3   all, some of the complaints you seem to be referring          3    a number of companies dealing with Amazon, correct?
        4   to.                                                           4         A. Yes.
        5       Q. Are you aware of that?                                 5         Q. And it's important for your companies to
        6       A. I am aware of that.                                    6    comply with Amazon's guidelines, correct?
        7       Q. Were you ware that Solu-Med ignored all                7         A. Sometimes yes, sometimes no.
        8   prior complaints and never responded to Amazon?               8         Q. You don't think it's important to comply
        9       A. My understanding is there was no response              9    with Amazon's guidelines?
       10    to Amazon. Whether the company ignored them or not           10         A. Sometimes yes, sometimes no.
       11    ignored them, I don't know.                                  11         Q. Why would it ever not be important?
       12        Q. Were you aware that Solu-Med did not                  12         A. Because some of their policies internally
       13    respond to Amazon?                                           13    are inconsistent. Others are just not enforced.
       14        A. I don't know what the company may have                14    Others don't make any sense. So sometimes yes and
       15    done internally. My understanding is they did not            15    sometimes no.
       16    write anything to Amazon.                                    16         Q. As it relates to intellectual property,
       17        Q. Did you read the deposition testimony of              17    you think it's important for your clients to comply
       18    Kellon Goodson?                                              18    with those guidelines?
       19        A. I think I did, yes.                                   19         A. Sometimes yes, sometimes no.
       20        Q. Did you read where he stated that he                  20         Q. What guideline with Amazon that your
       21    raised the issue with Manny Aguero and then they             21    clients should not comply with?
       22    decided every time not to get a complaint, to delist         22         A. Should not comply with?
       23    the product?                                                 23         Q. Yes. I asked you and you said sometimes
       24        A. I don't recall reading anything as you                24    they should not comply with Amazon's guidelines as
       25    have just phrased it.                                        25    it relates to intellectual properties. Which ones?


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 8 of 38
      CORY JAY ROSENBAUM                                                                             February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                 25–28
                                                        Page 25                                                       Page 27
       1                    CJ ROSENBAUM                           1                   CJ ROSENBAUM
       2         A. In terms of copyright images, for example.     2        Q. What about not doing any training?
       3    If the brand or another seller creates the listing,    3        A. A lot of it is self-taught anyway, so I
       4    I think it's fine for another seller to jump on that   4    would not advise people against starting and
       5    listing and sell, which may or may not comply          5    learning on their own. I also would advise people
       6    exactly with Amazon's policies.                        6    to take courses if they can. Some people can do
       7         Q. Do you know if it does? You said may or        7    very, very well on their own, other people need
       8    may not.                                               8    courses.
        9        A. The policies are inconsistent so there are     9        Q. What about keeping informed of the Amazon
       10    some portions of the policies that say you should     10    guidelines and reading the Amazon guidelines?
       11    not list on products without having copyright         11        A. What about it?
       12    interest. Other portions say that it's totally        12        Q. Do you think it's important for them to be
       13    fine. Is it specifically spelled out which it is, I   13    read before you start placing products on Amazon?
       14    don't recall. You have the business solutions         14        A. No.
       15    agreement, then you have the policies. Then you       15        Q. I want to make sure it's clear for the
       16    have seller central Amazon issues, statements and     16    record that your testimony under oath is it's not
       17    there is conflicts all the time.                      17    important for a seller to read the seller's
       18        Q. Are you aware that Amazon provides             18    guidelines prior to listing the seller's product?
       19    training for people on their guidelines?              19        A. Correct.
       20        A. Yes.                                           20            MR. VINE: Let's mark Exhibit 4. This
       21        Q. Do you encourage your clients to get that      21        is a composite set of exhibits of complaints
       22    training.                                             22        that was produced by plaintiff.
       23        A. No.                                            23               (Document was marked as Exhibit 4
       24        Q. Why not?                                       24           for identification, as of this date.)
       25        A. Because I think it's better training           25        Q. Have you ever seen this document before?

                                                        Page 26                                                         Page 28
        1               CJ ROSENBAUM                               1                   CJ ROSENBAUM
        2   elsewhere.                                             2    Just so it's clear, I suspect you may have seen the
        3       Q. What better training?                           3    individual ones. I am asking about how the
        4       A. There are events and speakers around the        4    composite set of exhibits is set up. Have you ever
        5   globe that are just more adept at teaching beginning   5    seen it?
        6   sellers, intermediate sellers and advanced sellers     6        A. I am looing at it right now. I am on the
        7   how to do better.                                      7    third page.
        8       Q. So that's helpful. You believe that there       8        Q. No. I meant the first page. Have you
        9   are avenues out there or opportunities out there for   9    ever seen something like this before?
       10    a company to get the appropriate training on how to  10         A. Have I ever seen the first page of Exhibit
       11    sell on a platform like eBay, Amazon, et cetera,     11     4?
       12    correct?                                             12         Q. Yes.
       13        A. Yes.                                          13         A. I am unsure. Do you want me to go through
       14        Q. Have you ever taught at any of these?         14     the rest of the pages?
       15        A. Yes.                                          15         Q. Go ahead. I wanted to know if you were
       16        Q. What is the name of it, the one you taught    16     familiar with the actual composite set of exhibits.
       17    at?                                                  17     Either you are or not. If you need to go through
       18        A. One of them?                                  18     every page, by all means, go ahead.
       19        Q. Yes.                                          19            MR. GOODMAN: Is this the compilation
       20        A. Global Sources.                               20         that Amazon produced?
       21        Q. And you indicated that beginners should       21            MR. VINE: No. It's the compilation you
       22    attend these courses, correct?                       22         produced.
       23        A. I said there is good opportunity. It's        23         A. No, I don't think I have seen this
       24    better than watching Amazon Seller University videos 24     compilation before.
       25    or taking advice from Amazon staff itself.           25         Q. Have you seen the correspondence contained


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 9 of 38
      CORY JAY ROSENBAUM                                                                                  February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                                                                      29–32
                                                            Page 29                                                          Page 31
        1                 CJ ROSENBAUM                                1                   CJ ROSENBAUM
        2   within Exhibit 4?                                         2           for identification, as of this date.)
        3           MR. VINE: Note for the record that the            3         Q. So I ask you to pull out 2A and show me
        4       witness previously just looked through it for         4    where on 2A it reflects the portion that you do
        5       the past couple of minutes and now having an          5    recall reviewing.
        6       opportunity again.                                    6         A. The top line has the same email that is in
        7       A. The first email dated Wednesday,                   7    the body of PL208 of Exhibit 4. The top line of 2A,
        8   January 30, 2019, 9:25 a.m., I don't think I have          8   compliance@giovannicosmetics.com. It also has the
        9   seen this email before.                                    9   same date. The body that is in that entry seems
       10        Q. How about you just look through it and            10    different than the context of the email in 4. But
       11    tell me only those items you have seen.                  11    it has the same date, has the same email. The
       12        A. Sure. I believe I have seen portions of           12    second one --
       13    several of the emails in Amazon's production in          13        Q. That's from January 28th, right?
       14    their spreadsheet. I have not seen any of the            14        A. Yes. Same email.
       15    entire emails as you presented them to me in Exhibit     15            MR. GOODMAN: What year?
       16    4.                                                       16            MR. VINE: 2018.
       17        Q. So you only read the spreadsheet that was         17        A. That seems to be the commonality, the date
       18    given to you from Amazon? You did not read the           18    and the email address.
       19    actual emails when they were produced?                   19        Q. That's it, not the text?
       20        A. If that's what you are referring to in            20        A. Correct. However, the top, if you look at
       21    Exhibit 4 I don't think I have read the entire           21    the column that we are in, there is text that is
       22    emails. But in Amazon's production, some of it           22    rights owner communication. It is clearly truncated
       23    seems to have significant portions of the email          23    from Amazon's production. You can see that the last
       24    without the to and the from. Others are more             24    word is cut off. So I don't know what else Amazon
       25    truncated.                                               25    may or may not have, but clearly it's truncated.

                                                          Page 30                                                       Page 32
       1                  CJ ROSENBAUM                                1              CJ ROSENBAUM
       2       Q. Have you ever spoken to Amazon about this           2       Q. Were you ever given the Excel version of
       3    case?                                                     3 this document?
       4       A. No.                                                 4     A. I don't know what format I received it in.
       5       Q. Can you turn to PL208 in Exhibit 4. It's            5 I don't know if it was just -- I don't know what
       6    the Bates stamp number.                                   6 format that was when I printed it.
       7           MR. VINE: For the record the Bates                 7       Q. Exhibit 4 is reflective of a number of
       8       stamp number reflects the production from              8 complaints received by Amazon about Solu-Med selling
       9       plaintiff.                                             9 products, correct?
       10       A. 208?                                               10      A. Seems to be, yes.
       11       Q. Yes.                                               11      Q. So the document --
       12       A. Okay. I am on it.                                  12        MR. GOODMAN: Excuse me. I believe that
       13       Q. Have you seen this specific email before?          13      was a two-page document that was Amazon's
       14       A. I believe I have seen a portion of this            14      production.
       15    email on Amazon's production.                            15         MR. VINE: I was talking about Exh bit
       16       Q. What portion?                                      16      4.
       17       A. I would have to look at the Amazon                 17           MR. GOODMAN: Yes, but Exh bit 4 was two
       18    production.                                              18      pages that Amazon produced.
       19       Q. Can you pull that out?                             19         MR. VINE: No. That's 2A. I am talking
       20       A. (Complying).                                       20      about Exhibit 4. I moved back to Exhibit 4.
       21          MR. VINE: So we are going to mark this,            21      Q. Exhibit 4 is a reflective compilation of
       22       I guess, as Exhibit 2A because it was                 22 complaints received by Amazon about Solu-Med selling
       23       contained in the binder. It's a double-sided          23 products, correct?
       24       document of a spreadsheet.                            24      A. Not entirely correct. For the most part
       25              (Document was marked as Exhibit 2A             25 it is.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 10 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           33–36
                                                          Page 33                                                                 Page 35
      1                 CJ ROSENBAUM                                     1                CJ ROSENBAUM
      2        Q. So if you go to PL208, which we were on,               2 in -- if not every one of their emails, it's in this
      3    have you seen these policy warning violation                  3 one and some of the others that are here.
      4    correspondence before?                                        4    Q. So I don't know how much litigation you do
      5        A. In 2A?                                                 5 but you are not answering the question so I am going
      6        Q. I said page 208 of Exhibit 4.                          6 to give you the opportunity one more time. But at
      7        A. Oh, 208. Have I seen this type of                      7 some point I am going to bring this to the judge's
      8    communication before?                                         8 attention, and I will seek a motion and we will come
      9        Q. Yes.                                                    9 back here if the judge agrees -- and they could
      10        A. Yes.                                                  10 not -- that you are not answering my questions the
      11        Q. Your clients received them?                           11 way I believe it would be the appropriate way how to
      12        A. Yes.                                                  12 respond. And you can answer "No, I don't agree" on
      13        Q. And have your clients responded to them?              13 certain things. But I asked you prior to coming
      14        A. Some have and some have not.                          14 here today, were you aware that Solu-Med was advised
      15        Q. Were you aware that Solu-Med on                       15 of this? It's yes or no. Were you aware prior to
      16    January 27, 2018, did not respond to this warning of         16 today that Solu-Med -- not about the boilerplate.
      17    PL208?                                                       17 If you are going to continue with the boilerplate,
      18        A. Did not respond to Amazon?                            18 that's fine and we will mark it and we will let the
      19        Q. Right.                                                19 Court make a ruling on it.
      20        A. Yes.                                                  20    A. I believe I have answered your question
      21        Q. Were you aware that Solu-Med agreed not to            21 several times. It's in the email. It is in the
      22    tell any more of these products that are reflected           22 compilation that you provided in the emails from
      23    in PL208?                                                    23 what you told me were received by Solu-Med. And if
      24        A. I am unaware of that.                                 24 you want to go to a judge and have me come back, I
      25        Q. Were you aware --                                     25 am happy to come back again. I believe I answered

                                                               Page 34                                                        Page 36
       1                  CJ ROSENBAUM                                   1                   CJ ROSENBAUM
       2       A. I am unaware of what they did or did not.              2    your question numerous times. It's in the email.
       3       Q. Were you aware that Amazon advised if they             3    It was sent to Solu-Med.
       4   "received more complaints about your listings, we             4         Q. But were you aware prior to today about
       5   may not allow you to sell to Amazon.com"? Were you            5    those emails?
       6   aware of that?                                                6         A. I have testified about this also several
       7       A. That's boilerplate. That is in their                   7    times, that it's my understanding that Solu-Med did
       8   emails generally; or its emails generally.                    8    not respond to Amazon's email.
       9       Q. Sitting here today though, were you aware              9         Q. That's not what my question was. And I
      10    that Solu-Med was advised as early as January 27,            10    will ask it one more time. We already know you did
      11    2018, from Amazon, that if they received more                11    not review this compilation which is Exhibit 4,
      12    complaints about their listings, they may not be             12    correct?
      13    allowed to sell on Amazon.com?                               13        A. Correct. I don't believe I have reviewed
      14        A. I just answered that question. It's                   14    it.
      15    boilerplate that is in the emails and it's in this           15        Q. And it's not in your binder, correct?
      16    email.                                                       16        A. I did not see it in my binder.
      17        Q. That's not what I asked. Were you aware               17        Q. And what you did review was the
      18    prior to today that Solu-Med received a warning in           18    compilation provided by Amazon in 2A, correct?
      19    January 2018 that if they continue receiving more            19        A. Yes. Well, it is truncated, but yes.
      20    complaints about Solu-Med's listings, Amazon may not         20        Q. And you can't tell me if you have the
      21    allow them to sell on Amazon.com? Prior to today             21    Excel version or not that Amazon produced?
      22    were you aware of that?                                      22        A. Correct.
      23        A. Like I have told you now at least three               23        Q. Have you ever done any work for Solu-Med?
      24    times, it's boilerplate language that is in the              24        A. No.
      25    emails from Amazon. For example, in PL208 it's               25        Q. Let's turn to on Exhibit 4 PL211.


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 11 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           37–40
                                                          Page 37                                                              Page 39
      1                 CJ ROSENBAUM                                   1                   CJ ROSENBAUM
      2        A. Okay.                                                2        A. Not necessarily, no.
      3        Q. This is a complaint about -- it, says                3        Q. If you look on the bottom of PL216 it
      4    "Warning: Notice of intellectual property rights            4    says, "We consider allegations of intellectual
      5    infringement"; is that correct?                             5    property infringement a serious matter." Do you see
      6        A. That's what it's titled.                             6    that?
      7        Q. This is a document that Amazon sends to              7        A. Yes.
      8    Solu-Med, correct?                                           8       Q. So you think it's a mistake for Amazon to
      9        A. Appears to be, yes.                                   9   put that?
      10        Q. You are aware that lifeandhealthsource.com          10            MR. GOODMAN: Objection.
      11    is Solu-Med, correct?                                      11        A. I have no idea what Amazon's intention was
      12        A. Yes.                                                12    of writing it. I can't testify what Amazon thinks.
      13        Q. And this is correspondence again regarding          13        Q. Are you aware that the Amazon guidelines
      14    Giovanni Cosmetics the next day, correct?                  14    reflect that authenticity violations is a -- they
      15        A. That's what it says.                                15    consider an intellectual property violation? That's
      16        Q. From the prior PL208, correct?                      16    what Amazon says. Are you aware of that guideline?
      17        A. Yes. The other one was the 27th, this is            17        A. That Amazon considers an inauthenticity to
      18    the 20th.                                                  18    be?
      19        Q. Again in this correspondence Amazon is              19        Q. An intellectual property violation.
      20    advising Solu-Med that "If we receive more                 20        A. I am not sure if that's the exact language
      21    complaints about your listings, we may not allow you       21    they use.
      22    to sell on Amazon.com." Are you aware of that?             22        Q. Are you aware of anything similar to that?
      23        A. Am I aware it's on the email?                       23        A. Yes.
      24        Q. Yes.                                                24        Q. What are you aware of?
      25        A. Yes. It's right here on the email.                  25        A. When Amazon has inauthentic allegation

                                                             Page 38                                                          Page 40
       1                 CJ ROSENBAUM                                  1                   CJ ROSENBAUM
       2       Q. Were you aware of this email and that                2    against the seller Amazon generally wants to see the
       3   warning, second warning, to Solu-Med before you came        3    sources of the products to see where they were
       4   here today?                                                 4    sourced from.
       5       A. On every email that Amazon sends to people           5         Q. Have you seen any of the sourcing of the
       6   and companies that sell on Amazon, when it receives         6    products in this case?
       7   intellectual property right accusation, that                7         A. I read about them in the depositions. I
       8   language is on the email. So to answer your                 8    am unsure if I saw invoices or not.
       9   question again, if they received emails from Amazon,        9         Q. Well, I did not see in your report you
      10    there was an IP complaint asserted against them,           10    listing even any of the sourcing of the documents.
      11    baseless, or even possibly having merit, that same         11    So would it have been something you received after
      12    boilerplate language would most likely be on the           12    you wrote your report?
      13    email each and every time.                                 13         A. No.
      14        Q. Most likely or do you believe it's every            14         Q. So whatever was in your report, you
      15    time?                                                      15    identified in your report, would have been documents
      16        A. I can't say every time. All the ones I              16    that you reviewed?
      17    have ever seen have that.                                  17         A. My report was based on the documents I
      18        Q. I have a couple I will show you that                18    reviewed.
      19    doesn't have it, but that's fine. So those two were        19         Q. So if there was a document that you did
      20    in January. Now we are into March 5, 2018, PL216.          20    not list, you obviously did not review it, correct?
      21    This is a complaint about authenticity of products         21         A. Unless I made a mistake, yes.
      22    Solu-Med is selling, correct?                              22         Q. You don't make mistakes, right?
      23        A. Yes.                                                23         A. Of course I make mistakes. Everyone makes
      24        Q. And Amazon considers authenticity issues            24    mistakes.
      25    of products an intellectual property issue, correct?       25         Q. Are you familiar with Amazon Seller


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 12 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           41–44
                                                       Page 41                                                       Page 43
       1               CJ ROSENBAUM                              1                    CJ ROSENBAUM
       2   Central?                                              2        A. That's what this email seems to indicate.
       3       A. I am aware of it.                              3        Q. That's not a Youngblood product, correct?
       4       Q. What is it?                                    4        A. This email it is not a Youngblood product.
       5       A. Amazon Seller Central is where sellers go      5    As far as I am aware it's not a Youngblood product.
       6   to receive information that is part of like the       6        Q. And again in this document Amazon advises
       7   mechanism, the dashboard, when they are sellers. A 7       that in April of 2018, if they continue to receive
       8   lot of different aspects to it.                       8    more complaints about the listings, they may not
       9       Q. What is your familiarity with it, just the     9    allow Solu-Med to sell on Amazon.com, correct?
      10    existence of it or have you participated and worked 10         A. Same boilerplate as other emails.
      11    with it?                                            11         Q. You are aware that Solu-Med did not
      12        A. I have read plenty of things that were       12     respond to Amazon about this complaint, correct?
      13    produced from seller central. I have read posts on  13         A. That's my understanding, yes.
      14    seller central. I have seen certain screens of      14         Q. You don't believe it's important for a
      15    seller dashboards. That's what I have seen.         15     client to -- for one of these businesses or sellers
      16        Q. Have you actually worked on it?              16     to respond to Amazon?
      17        A. Do I go onto seller central?                 17             MR. GOODMAN: Objection.
      18        Q. Yes.                                         18         Q. That's your testimony earlier?
      19        A. Rarely.                                      19         A. No, that was not my testimony earlier.
      20        Q. So let's go to PL216. It's March 5, 2018.    20     You are misstating it.
      21    Do you see that?                                    21         Q. Do you believe it's important for a seller
      22        A. Yes.                                         22     to respond to Amazon's correspondence regarding
      23        Q. And in this one again, in March of 2018,     23     intellectual property violations and policy
      24    Solu-Med is being advised that if they receive more 24     warnings?
      25    complaints, they may not be allowed to sell on      25         A. Sometimes yes, sometimes no.

                                                       Page 42                                                       Page 44
      1                   CJ ROSENBAUM                            1             CJ ROSENBAUM
      2    Amazon.com, correct?                                   2     Q. So for these items was it important for
      3        A. Correct. Same boilerplate as the other          3 them to respond to?
      4    emails.                                                4    A. I don't know enough about their account at
      5        Q. And you are aware that Solu-Med did not         5 the time, the volume of sales, the source of
      6    respond to this complaint, correct?                    6 documents they had. Often these things are easily
      7        A. My understanding is they did not respond        7 resolved by just writing back to Amazon
      8    to Amazon about this complaint.                        8 notice-dispute@amazon.com team or their higher teams
      9        Q. Are you aware of Kellon Goodson's                9 and a lot of complaints if not the vast majority of
      10    testimony that he testified that they never           10 complaints are entirely baseless. So sometimes yes
      11    contacted the rights owner in any of these prior      11 and sometimes no.
      12    complaints prior to Solu-Med?                         12   Q. You don't know if these were baseless or
      13        A. I am unsure if that's what her testimony       13 not, correct?
      14    was to.                                               14    A. Everything that I read indicates to me
      15        Q. It's a he, but I understand. Let's go to       15 that the products that the seller was selling were
      16    PL0199. It's after that. It's April 4, 2018 email     16 100 percent genuine --
      17    from Amazon saying, "Warning: Notice of               17   Q. I am not talking about Youngblood
      18    intellectual property rights violation." Do you see   18 products.
      19    that?                                                 19    A. You are interrupting my answer. I did not
      20        A. Yes.                                           20 mention Youngblood products either. I was answering
      21        Q. This is about counterfeit, correct?            21 your question. Everything I read indicated to me
      22        A. Yes.                                           22 that this seller was only selling 100 percent
      23        Q. So Solu-Med in April of 2018 received          23 genuine products. Therefore, to respond to
      24    complaints regarding counterfeit items they were      24 Brumisateur may not have been important with regard
      25    selling, correct?                                     25 to Amazon.


                                                                                               800.211.DEPO (3376)
                                                                                               EsquireSolutions.com            YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 13 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           45–48
                                                      Page 45                                                        Page 47
      1               CJ ROSENBAUM                              1                  CJ ROSENBAUM
      2       Q. Are you aware that after receiving this        2    removed the products.
      3    complaint, Solu-Med took down selling Brumisateur's  3         Q. If you look on the first paragraph it
      4    products?                                            4    says, "We removed this content, but we may let you
      5       A. Not sure if that was in the depositions or     5    list these products again if we receive your
      6    not.                                                 6    retraction." Do you see that statement?
      7       Q. Are you aware that every time Solu-Med did     7         A. I do see that.
      8    receive a complaint prior to Youngblood, that        8         Q. Are you aware that Amazon did remove the
      9    instead of responding they chose not to sell the     9    products after receiving complaints?
      10    product anymore?                                   10          A. No. I have no idea whether Amazon removed
      11       A. I am unaware.                                11     the products or any other content from its
      12       Q. Is that an important fact for you then?      12     warehouses or its website or anyplace else simply
      13       A. No.                                          13     because it's in this email. There is no way of
      14       Q. If you could turn to PL202. It is a May      14     telling.
      15    12, 2018 correspondence from Amazon saying policy  15          Q. This is what Amazon said they were doing,
      16    warning regarding authenticity of products from    16     correct?
      17    Evianspray. Email correspondence came from Amazon. 17          A. It says, "We removed this content." One,
      18    Do you see that document?                          18     what Amazon is referring to in terms of content,
      19       A. Yes.                                         19     whether it means products or something else, we
      20       Q. Have you ever seen this document before?     20     don't know.
      21       A. I may have seen a portion of it in the 2A,   21          Q. If you read the sentence on --
      22    Amazon's production.                               22          A. If you want me to answer your questions I
      23       Q. And again now we are in May. So we had       23     am happy to, but I can't do it if you speak over me.
      24    two in January, one in March that's been produced, 24     I am just going to stop. To remove this content I
      25    one in April and one in May. And again in this May 25     do not know what Amazon is referring to. I doubt

                                                  Page 46                                                             Page 48
      1            CJ ROSENBAUM                                  1                   CJ ROSENBAUM
      2 correspondence Amazon advises Solu-Med that if they      2   Amazon stopped selling this product if it was making
      3    continue to receive complaints, they are going to no  3   even five cents on it. So I believe that Amazon
      4    longer let them sell on Amazon.com, correct?          4   continued to sell it despite how you are
      5        A. Same boilerplate we discussed a bunch of       5   interpreting the email.
      6    times.                                                6       Q. I am not asking if Amazon continued to
      7        Q. Are you aware that Solu-Med, after             7   sell it. I am asking if -- it said, "We removed
      8    receiving this, did not respond to Amazon's policy    8   this content, but we may let you" -- being Solu-Med
      9    violation?                                            9   -- "list this product again." Are you aware if,
      10       A. That's my understanding.                      10    after receiving this correspondence, Solu-Med was
      11       Q. Are you aware that Solu-Med decided no        11    allowed to list this product?
      12    longer to sell the Evianspray after receiving this  12         A. They received the email. Looks like they
      13    policy warning?                                     13    were not allowed to list on the product, but it
      14       A. I am not sure if that was in the              14    doesn't mean that their products did not continue to
      15    transcripts or not.                                 15    go out the door from Amazon's warehouse system or
      16       Q. You are aware that the product was removed    16    that Amazon actually removed anything at all. They
      17    from Amazon, right?                                 17    may have continued to sell their products, just not
      18       A. The specific Evianspray products?             18    pay them. They may have continued to sell their
      19       Q. Yes.                                          19    products and then mixed up the inventory with other
      20       A. I am not sure.                                20    products. There is a whole host of other things
      21       Q. It actually says it in the correspondence     21    that goes on in Amazon's warehouse system. So this
      22    you have in front of you, in all of these           22    statement "We removed this content," I have no idea
      23    correspondence. You are aware that Amazon removed 23      what Amazon's staff intention was or what Amazon
      24    those products?                                     24    actually did.
      25       A. No, I don't know that Amazon actually         25         Q. Are you aware of what products Solu-Med


                                                                                             800.211.DEPO (3376)
                                                                                             EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 14 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           49–52
                                                           Page 49                                                      Page 51
      1                  CJ ROSENBAUM                                1                  CJ ROSENBAUM
      2    manufactures?                                             2        Q. If you look on the July 25th, PL0225, it's
      3       A. What they manufacture?                              3    another policy warning violation from a different
      4       Q. Right.                                              4    company. It's the same verbiage. This one is about
      5       A. No.                                                 5    authenticity of products, but it is the same
      6       Q. Do they manufacture any products?                   6    verbiage of removal of the product, as well as may
      7       A. You just asked me if I know what they               7    not let them list if they continue to receive
      8    manufacture and I said no.                                8    complaints. Do you see that?
       9      Q. Do you know if they manufacture any                  9       A. Are you asking me if the same language is
      10   products or not?                                          10    there?
      11       A. I don't know if they manufacture products          11        Q. Yes.
      12   or have any products manufactured for them. I don't       12        A. "We removed this content, but we may let
      13   know.                                                     13    you list these products again if we receive a
      14       Q. Are you aware if they are a distributor of         14    retraction of the complaint from the rights owner,"
      15   any products?                                             15    that one?
      16       A. They seem to be a retailer. Whether they           16        Q. Yes.
      17   are also a distributor, I don't know.                     17        A. Yes.
      18       Q. Let's go to the next one, PL228, which is          18        Q. You are aware that after receiving this
      19   a July 23, 2018 policy warning notice of                  19    complaint in July of 2018, that Solu-Med did not
      20   intellectual property violation in July of 2018. Do       20    respond to Amazon about this complaint?
      21   you see this document?                                    21        A. Yes.
      22       A. Yes.                                               22        Q. Are you aware that Solu-Med did nothing to
      23       Q. Again in this correspondence, like the             23    address this complaint?
      24   other ones, it says they "removed this content, but       24        A. I don't know.
      25   we may let you list this product again if we receive      25        Q. You don't know what they did?

                                                         Page 50                                                          Page 52
      1                   CJ ROSENBAUM                                1                 CJ ROSENBAUM
       2   a retraction"; is that correct?                            2       A. You asked me if I know that they did
       3        A. Yes. In the first paragraph "We removed            3   nothing. My answer is I don't know.
       4   this content," looks like the same verbiage.               4       Q. Are you aware that they don't have any --
       5        Q. "We may let you list it again if we                5   they had no internal procedures regarding dealing
       6   receive a retraction," correct?                            6   with counterfeit and authenticity items?
       7        A. Yes.                                               7       A. I don't know if they did or did not have
       8        Q. You are aware that Solu-Med did not                8   any procedures to deal with this type of an email
       9   respond to this policy warning violation?                  9   coming in.
      10         A. That is my understanding. Well, did not          10       Q. My question is a little different. Are
      11    respond to Amazon.                                       11    you aware of any type of written internal procedures
      12         Q. You don't have any facts as to whether           12    that they had that governed how they list products
      13    they addressed it at all?                                13    on Amazon?
      14         A. I don't know. All I can tell you is I            14       A. I am unaware whether or not Solu-Med had
      15    don't believe they responded to Amazon.                  15    any written procedures with regard to dealing with
      16         Q. Do you know if they contacted                    16    emails coming from Amazon like the one indicated in
      17    suzi@hixonlaw.com?                                       17    225.
      18         A. I don't know.                                    18       Q. I will ask the question again and I would
      19         Q. Again in this correspondence, like the           19    appreciate if you listen to my question. Are you
      20    others, does Amazon advise that if they continue to      20    aware if Solu-Med had any internal written
      21    receive more complaints, that they may not allow         21    procedures regarding how they list products on
      22    them to sell on Amazon.com?                              22    Amazon?
      23         A. Like I said, it's boilerplate language.          23       A. I listen very carefully.
      24    It's in most if not all emails coming from Amazon.       24       Q. You talked about an email. I am not
      25    That blurb is put in.                                    25    referring to an email. Please go ahead.


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 15 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           53–56
                                                              Page 53                                                       Page 55
       1                  CJ ROSENBAUM                                  1                  CJ ROSENBAUM
       2        A. I listened very carefully to your                    2    they are regarding different items and they were
       3   question. You changed it to a listing rather than a          3    sent at different times? But they were both
       4   complaint received. I am unaware whether Solu-Med            4    regarding Youngblood products. Do you see those two
       5   had any written procedures.                                  5    correspondence?
       6        Q. Have you reviewed any written procedures             6       A. Yes. Two minutes later?
       7   from Solu-Med?                                               7       Q. Yes. It's regarding different matters.
       8        A. I don't think I reviewed any written                 8    You are familiar with the ASIN, right?
       9   procedures from Solu-Med.                                    9       A. Yes. Your client sending out one at 6:31
      10        Q. Did you ask for the written procedures?              10    p.m. and then another at 6:33 p.m. were more or less
      11        A. No.                                                  11    Amazon responding, right?
      12        Q. Why not?                                             12       Q. No. This is correspondence from Amazon
      13        A. I did not need written procedures to form            13    that is sending one at 6:31 and 6:33.
      14    the opinions in my report that the products they            14       A. Right. But in response to your client
      15    were selling were 100 percent genuine and that your         15    sending out multiple complaints practically
      16    client's description or your client's interpretation        16    simultaneously.
      17    of Amazon's policies was ludicrous. Especially in           17       Q. Correct. Absolutely. And you are aware
      18    light of their extensive experience on Amazon made          18    that Solu-Med did not respond to these complaints on
      19    it even more ludicrous.                                     19    November 2, 2018?
      20        Q. Are you aware that Youngblood filed                  20       A. Correct. Well, they did not respond --
      21    complaints November 2, 2018, with Amazon about              21    are you asking whether they responded to Amazon or
      22    Solu-Med selling Youngblood products?                       22    whether they responded to Amazon on November 2,
      23        A. The date sounds right, yes. Your date                23    2018?
      24    sounds correct.                                             24       Q. No. I will be very clear. They did not
      25            MR. VINE: I am going to mark a                      25    respond to Amazon about the complaint received on --

                                                             Page 54                                                          Page 56
       1                  CJ ROSENBAUM                                  1             CJ ROSENBAUM
       2       composite set right now of documents. I                  2 the complaints received on November 2, 2018.
       3       think we are on Exhibit 5.                               3      A. Ever?
       4              (Document was marked as Exhibit 5                 4      Q. Until they received more complaints. In
       5          for identification, as of this date.)                 5 between November 2nd and November 13th did they
       6       Q. Have you seen this document before? This              6 respond to Amazon?
       7   is PL000298.                                                 7      A. I think those dates are correct. It was a
       8       A. Just the first page?                                  8 response but it certainly wasn't on November 2nd.
       9       Q. Yes.                                                  9 Whether it was on the 13th, I am not sure. Your
      10        A. I think I did see this before.                       10 question was a bit confusing. Initially it sounded
      11        Q. Were you aware that Solu-Med chose not to            11 like you asked whether they responded November 2,
      12    respond to this complaint that was sent to them on          12 2018. I don't think they did. The exact date that
      13    November 2, 2018? Just so you have a reference, 2A          13 Solu-Med responded to Amazon and responded, I don't
      14    relates to non-Youngblood complaints.                       14 believe it was on the 2nd.
      15        A. I don't know if Solu-Med wrote directly to           15    Q. Isn't it a fact they only responded after
      16    Amazon regarding this particular email.                     16 their storefront was shut down?
      17        Q. Do you recall Kellon Goodson testifying              17    A. To Amazon?
      18    that they did not respond to the first complaint            18      Q. Yes.
      19    from Youngblood?                                            19      A. I believe that is correct.
      20        A. Response meaning writing back to Amazon?             20    Q. Are you aware of Solu-Med responding to
      21        Q. Correct.                                             21 anyone about the Youngblood complaints before the
      22        A. I believe that's accurate.                           22 store was shut down?
      23        Q. And this is the November 2nd one. If you             23    A. No.
      24    turn to PL there is 298 and then the next page is           24   Q. So now let's go within composite Exhibit 5
      25    PL299, do you see they are both November 2nd but            25 PL000290. You see there is a November 13th from


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 16 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           57–60
                                                           Page 57                                                          Page 59
       1                  CJ ROSENBAUM                                1                   CJ ROSENBAUM
       2   Amazon of a policy warning violation? Do you see           2        Q. Did you personally confirm whether the
       3   that?                                                      3   products that were identified in these complaints
       4       A. Yes.                                                4   were matching the ASIN page as "products as shown in
       5       Q. Are you aware if they responded to this             5   the ASIN reference"?
       6   item, PL290?                                               6        A. Everything I read --
       7       A. I don't know the exact date that Solu-Med           7        Q. I asked you if you personally did it. Yes
       8   wrote back to Amazon.                                      8   or no?
       9       Q. You can put that aside for a second.                9        A. First of all I am trying to answer your
      10            MR. VINE: I am going to mark as Exhibit          10    question and your interrupting me makes that very
      11        6 an example of one of the complaints issued         11    difficult. If you allow me to answer, I am happy
      12        to Amazon from Youngblood.                           12    to.
      13               (Document was marked as Exhibit 6             13        Q. I want you to answer my question. You can
      14           for identification, as of this date.)             14    answer yes or no or I don't know, but those are the
      15        Q. Do you see this document?                         15    three answers you are going to do and then you can
      16        A. Okay. I read it.                                  16    give an explanation.
      17        Q. Have you ever seen this document, Exhibit         17        A. The way your question is phrased it's not
      18    6, before?                                               18    a yes or no question. Rephrase it.
      19        A. I am unsure.                                      19        Q. So I will rephrase it. Have you
      20        Q. If you look at the paragraph where it             20    personally looked at the ASIN reference pages that
      21    says, "According to Amazon's robust and aggressive       21    are at issue in this case?
      22    anti-counterfeit policy"; do you see that?               22        A. Your own clients indicated that the
      23        A. Yes.                                              23    products were genuine.
      24        Q. Youngblood or Amazia sent to Amazon "The          24        Q. I asked you if you did it.
      25    sellers must list items that match the detail pages      25        A. As they exist today?

                                                         Page 58                                                      Page 60
       1                 CJ ROSENBAUM                                1                  CJ ROSENBAUM
       2   exactly." Do you agree with that position, that a         2        Q. No. As they existed at the time these
       3   seller must list items that match the detailed pages      3    complaints were made.
       4   exactly?                                                  4        A. No. I wasn't involved then. As far as I
       5       A. No.                                                5    am aware, it would be impossible to do that. So my
       6       Q. So just to make sure, you don't believe             6   answer would be no.
       7   that Solu-Med needs to, when it lists its product,         7       Q. Have you looked at the ones that exist
       8   match the ASIN page or the detail page as it's             8   today?
       9   called?                                                    9       A. Regarding issues that happened in 2018?
      10        A. You are supposed to, yes, if Amazon wants         10       Q. I am going to say this one more time, then
      11    you to. But there is plenty of sellers that put          11    I want to take a break. But have you reviewed the
      12    things on listings all the time that don't match         12    ASIN pages for the Youngblood products that are at
      13    detailed pages exactly.                                  13    issue in this case, yes or no?
      14        Q. But you agree that Amazon requires you to         14           MR. GOODMAN: As of when?
      15    do that?                                                 15           MR. VINE: As ever.
      16        A. Amazon does not require it. It's in their         16       A. Your question doesn't make sense in the
      17    policies, but the reality is that they do not.           17    way that you are asking the question.
      18        Q. So their policy says they do but you are          18       Q. Okay. Why is that?
      19    saying in reality it doesn't happen?                     19       A. Because you are mixing up the verbiage
      20        A. Correct.                                          20    when it comes to Amazon in terms of the listing and
      21        Q. Then it says, "The indicated sellers" --          21    an ASIN and a detailed page.
      22    being Solu-Med -- "are not selling the authentic         22       Q. Have you reviewed a listing, detailed page
      23    products as shown in the ASIN reference." Do you         23    or anything else on Amazon regarding Youngblood
      24    see that statement?                                      24    products?
      25        A. I see that statement.                             25       A. Ever?


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 17 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           61–64
                                                        Page 61                                                          Page 63
       1                CJ ROSENBAUM                               1                 CJ ROSENBAUM
       2      Q. Ever.                                             2   think both were Amazon to Solu-Med.
       3      A. Yes.                                              3       Q. So you recall on November 2, 2018, there
       4      Q. When?                                             4   were two policy warnings that were sent to Solu-Med
       5      A. I don't know.                                     5   from Amazon regarding Youngblood complaints,
       6      Q. As it relates to this case.                       6   correct?
       7      A. As then, no.                                      7       A. Yes. First two page of Exhibit 5.
       8      Q. When did you do that?                             8       Q. Now PL02408 is another correspondence from
       9      A. I just told you I don't know.                     9   Amazon to Solu-Med. Have you ever seen this
      10      Q. Past five years?                                 10    document before? This one is dated November 11,
      11      A. Yes.                                             11    2018.
      12      Q. Are you still using the same computer that       12        A. Yes, I think I did see this before.
      13   you looked at it?                                      13        Q. And if you see in this document like I
      14      A. No.                                              14    believe in Exhibit 4 in all the correspondence,
      15      Q. So in the past five years, you would have        15    there is a section that says, "If you believe that
      16   looked at a Youngblood detailed or listing or ASIN     16    the reported content is not counterfeit, you may
      17   page?                                                  17    email notice-dispute@amazon.com with supporting
      18      A. Chances are I have seen a Youngblood             18    information." Do you see that?
      19   detailed page. Let me rephrase that. A detailed        19        A. I am just uncomfortable with your question
      20   page having to do with a Youngblood product.           20    working in Exhibit 4.
      21      Q. You are saying chances are. Do you have a        21        Q. We will go to Exhibit 4. Do you see it in
      22   specific recollection of doing it?                     22    this document?
      23      A. No.                                              23        A. Do I see?
      24          MR. VINE: Let's take a quick break.             24        Q. That statement in this document, in
      25             (Whereupon, a brief recess was               25    PL2408. "If you believe that the reported content

                                                      Page 62                                                          Page 64
       1              CJ ROSENBAUM                              1                    CJ ROSENBAUM
       2          taken.)                                       2      is not counterfeit, you may email
       3              (Document was marked as Exhibit 7         3      notice-dispute@amazon.com with supporting
       4          for identification, as of this date.)         4      information." Do you see that?
       5       Q. Marked as Exhibit 7 is another composite      5          A. I do see that.
       6   set of exhibits that were produced by plaintiff very 6          Q. So Amazon is telling Solu-Med that they
       7   recently. I don't know if you reviewed these or      7      can provide -- they being Solu-Med -- supporting
       8   not. You could tell me if you have or have not.      8      information to refute the counterfeit claims,
       9   There are some duplicates of prior documents, but    9      correct?
      10    these were taken off of Amazon Central. I want to   10             MR. GOODMAN: Objection.
      11    start with the end. They are in order.              11         Q. In that sentence.
      12       So we can go to PL2408 which is on the last      12         A. Yes.
      13    page. I am not going to go through every document. 13          Q. If you go back to the November 2nd emails
      14    Go to the very last page.                           14      from Amazon. If you can pull them out. It's PL298
      15       A. Okay.                                         15      and PL299. I believe it's Exhibit 5. Do you see
      16       Q. So if you recall earlier I showed you         16      that?
      17    complaints from November 2, 2018, to Amazon         17         A. Yes.
      18    regarding Solu-Med selling Youngblood products. Do 18          Q. That same language or verbiage is also
      19    you remember that?                                  19      there, correct?
      20       A. The last I saw was Amazon's emails to         20         A. The verbiage is different.
      21    Solu-Med about the complaints received.             21         Q. This one says, "With proof of
      22       Q. Do you recall that they were sent on          22      authenticity," correct; PL298?
      23    November 2nd?                                       23         A. That's one of the differences.
      24       A. Yes. But I think you said -- you said         24         Q. But up until November 13th, Solu-Med did
      25    Youngblood to Amazon. The last I looked at it I     25      not respond to Amazon with any proof of


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 18 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           65–68
                                                           Page 65                                                             Page 67
       1                  CJ ROSENBAUM                                 1                   CJ ROSENBAUM
       2   authenticity, correct?                                      2        A. I believe you have. And I am looking for
       3       A. I don't know the date that Solu-Med                  3    the documents right now. In my answer to you I
       4   ultimately responded. I think it was around the             4    indicated that I believe there were three different
       5   13th. I don't know the exact date. Prior to                 5    plans of action and a correspondence with Bezos,
       6   responding they did not respond, yes.                       6    which you then asked me a follow-up question. So I
       7       Q. So how about for purposes of this question           7    am looking for all of them. So now you want me to
       8   I want you to assume that -- are you aware of the           8    find the very first plan of action submitted; is
       9   plan of action that was submitted by Solu-Med to             9   that correct?
      10    Amazon?                                                    10        Q. Yes.
      11        A. Yes.                                                11        A. I will look at it. I would ask you to
      12        Q. Are you aware that they had multiple                12    stop raising your voice to me. We are sitting
      13    different versions, correct?                               13    two feet apart.
      14        A. I think there was more than one version.            14        Q. Again I am not raising my voice. In fact,
      15        Q. Can you pull me out the first response              15    Mr. Goodman just asked me to raise my voice because
      16    that Solu-Med sent to Amazon regarding Youngblood          16    he could not hear me.
      17    products?                                                  17        A. That was before the bathroom break and
      18        A. From my notebook?                                   18    then you were speaking softly. I don't seem to have
      19        Q. Yes.                                                19    the first plan of action that was submitted.
      20        A. I will take a look.                                 20        Q. But you do recall seeing it?
      21        Q. Not the complaint, the actual document.             21        A. I am not sure if I read just a description
      22        A. I am looking for it. I believe there were           22    of it or the actual plan of action. In the first
      23    three, plus at least one email to the Bezos' team.         23    document I read there was indication there were
      24        Q. So I am asking you to pull out the first            24    three different plans of action, plus communications
      25    one.                                                       25    with the Jeff Bezos team. I am not sure that I read

                                                             Page 66                                                          Page 68
      1                   CJ ROSENBAUM                                  1                  CJ ROSENBAUM
      2         A. I am still looking for it.                           2   the plan of action or it was referred to in the
      3         Q. If you are looking for it within the                 3   other documents I reviewed.
      4    exh bits of the complaint, I don't believe it's              4              (Document was marked as Exhibit 8
      5    there.                                                       5          for identification, as of this date.)
      6         A. The Bezos correspondence --                          6       Q. What marked as Exhibit 8 is the first plan
      7         Q. Again that's not what I was asking for.              7   of action dated November 13, 2018. Have you ever
       8   What I asked was the first response that Solu-Med            8   seen this document before?
       9   did to Amazon regarding the Youngblood complaints.           9       A. When I went through my notebook I saw
      10         A. I believe you asked me about the plans of          10    something similar to these icons, but it was a poor
      11    action and correspondence to Amazon in response to         11    copy of it. You are saying have I seen this
      12    your clients baseless of intellectual property.            12    document before?
      13    That is what I am looking for right now. If you            13        Q. Yes.
      14    would like me to stop --                                   14        A. I think I did. I think it was the page in
      15         Q. No. I want you to find what I asked,               15    here that had the icons, but I am not sure.
      16    which I said is please find the first one -- you           16        Q. Can you show me the document that you are
      17    could be problematic or we could try to make this          17    referring to that you think is similar?
      18    streamlined as much as possible. I don't know if           18        A. What I said is I saw something with
      19    it's my fault or your fault, you are just not              19    similar icons a few moments ago when I was going
      20    understanding what I am saying. I asked you to find        20    through my notebook.
      21    the first document that Solu-Med responded to Amazon       21        Q. What about similar content?
      22    regarding the Youngblood complaints.                       22        A. I am not sure. Like I said, I saw similar
      23         A. First, it is you, and I ask you not to             23    icons on one of these pages. No. They were
      24    raise your voice.                                          24    different icons.
      25         Q. I have not.                                        25        Q. So Exhibit 8 reflects the first plan of


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 19 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           69–72
                                                            Page 69                                                        Page 71
      1                   CJ ROSENBAUM                                 1                CJ ROSENBAUM
      2    action submitted on November 13, 2018; do you see           2           MR. VINE: Can you read back the
      3    that?                                                       3      question.
      4        A. Yes; I see Exhibit 8, and yes.                       4             (Whereupon, the referred to question
      5        Q. From November 13th are you aware of any              5          was read back.)
      6    documents being submitted in terms of providing             6      Q. She read back the question. Can you
      7    supporting information or proof of authenticity to          7   answer it, please.
      8    Amazon regarding Youngblood products?                       8      A. I answered it. One of the things that was
      9        A. No.                                                  9   done was the deposition of your client where he or
      10        Q. If you look on Exhibit 8, if you see the           10   she confirmed the products were genuine. That is
      11    second submission -- there is three submissions.          11   one of the things that was done to confirm they were
      12    The second one says, "The actions you have taken to       12   in full compliance with Amazon's policies, which
      13    resolve the issue. We have removed all listings for       13   they were, so they were selling genuine products.
      14    the Youngblood product line and deleted our sales         14       Q. Anything else you think they had done?
      15    offerings to ensure that we don't infringe on any         15       A. They sourced products from what appears to
      16    intellectual property of Youngblood Cosmetics." Do        16   be a reliable source. And they had genuine
      17    you see that?                                             17   products, there was no counterfeit. Your client's
      18        A. I see that under paragraph two under your          18   complaint was 100 percent baseless. And your
      19    submission. I don't think it was three different          19   client's experience, they took the nuclear option to
      20    submissions. It was all the same correspondence but       20   try and stop their competition because they wanted
      21    I see it in paragraph two.                                21   to make money on the sales rather than anybody else.
      22        Q. This was on PL48, correct?                         22           MR. VINE: Mark that question.
      23        A. Yes.                                               23   REQUEST NOTED
      24        Q. Were you aware that Solu-Med on                    24       A. Also, I am available to stay as late as
      25    November 13, 2018, had removed all the listings of        25   you want. If you want me to stay past 4:30, it is

                                                          Page 70                                                        Page 72
       1                 CJ ROSENBAUM                                  1                 CJ ROSENBAUM
       2   the Youngblood product line and deleted the sales           2   fine with me.
       3   offerings to ensure they don't infringe on any              3       Q. We are going to come back regardless. If
       4   intellectual property of Youngblood Cosmetics?             4    I can't get an answer to my question, I am not going
       5       A. I believe that was discussed in one or              5    to argue with you. I will let the Court make the
       6   more of the depositions.                                   6    decision.
       7       Q. Are you aware of what review Solu-Med did           7        Can you turn within this composite set of
       8   after they made this submission of November 13,            8    exhibits, I believe it's the color code of conducts.
       9   2018, as reflected in paragraph three?                     9    Can you look at Exhibit 7, PL02413.
      10        A. What period of time are you asking about?          10       A. May I read the entire exhibit before I
      11       *Q. Any time after November 13, 2018, until            11    answer your question about it?
      12    January 1, 2020, are you aware of any review of           12       Q. It's a composite set so I am only asking
      13    Solu-Med's product offerings that were done to            13    about that specific email page. Please go to
      14    ensure compliance with Amazon's terms of service          14    PL2413.
      15    related to intellectual property and remove any           15           MR. VINE: Let the record reflect the
      16    offerings that were in the plans? Are you aware of        16       witness has got to PL2413 and he is now
      17    what they did?                                            17       reviewing it.
      18        A. I know there was a deposition of your              18           MR. GOODMAN: Are we on Exhibit 7?
      19    client that confirmed the products were genuine and       19           MR. VINE: Yes. PL2413.
      20    I assume there other steps were taken. I know that        20       A. Okay. I have read that.
      21    your client confirmed in his deposition the products      21       Q. Have you had an opportunity to review
      22    were genuine and the counterfeit complaint was            22    PL2413?
      23    baseless and false.                                       23       A. Yes.
      24        Q. So do you think you answered my question?          24       Q. Have you ever seen this document before?
      25        A. Yes.                                               25       A. I don't think so.


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 20 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           73–76
                                                           Page 73                                                        Page 75
      1                   CJ ROSENBAUM                               1                    CJ ROSENBAUM
      2       Q. Were you aware that Amazon tried to                 2        Q. Are you aware if Solu-Med ever provided to
      3    contact Solu-Med before they shut down their              3    Amazon on November 15th, 14th or 13th proof of
      4    account?                                                  4    product authenticity as described in PL02415?
      5       A. I am not sure if I read this email, if              5        A. Unsure whether Solu-Med sent their
      6    they were notified before, or just the suspension         6    information regarding authenticity to your client
      7    email. I am not aware.                                    7    and then promised to do a retraction or if it was
      8       Q. Were you aware that Amazon tried to reach           8    sent to Amazon.
      9    them by phone before they shut them down?                 9        Q. Do you have any documents that reflect, in
      10       A. I am unaware if Amazon tried to reach them         10    your documents that you have right there, that
      11    by telephone. Also Amazon will often send an email       11    Solu-Med sent to Amazon proof of product
      12    that they tried to call and they really don't.           12    authenticity as requested in PL02415? Just so the
      13       Q. This email states that they tried to call,         13    record is clear, we are looking for correspondence
      14    correct?                                                 14    from Solu-Med to Amazon with the proof of product
      15       A. It states that. It doesn't mean it                 15    authenticity that is being submitted to Amazon.
      16    happened. My understanding is it's very unusual for      16        A. There is an exhibit number 11 to
      17    Amazon to actually make the phone calls they             17    Mr. Finkman's deposition from 12/10/19. I can't
      18    describe in their email notices.                         18    tell if that email was sent to Amazon or not.
      19       Q. This is an email correspondence where they         19        Q. What is it?
      20    advised Solu-Med that Amazon has temporarily             20        A. It has to do with Youngblood retracting
      21    deactivated their account, correct?                      21    its complaint. But the copy is poor, I am not sure
      22       A. Correct.                                           22    if Amazon was Cc'd on that in terms of showing them
      23       Q. So Amazon deactivates their account, and           23    that the products were genuine. No, I don't seem to
      24    then we just looked at an exhibit, if you recall,        24    have a copy of documents from Solu-Med to Amazon
      25    the plan of action is then submitted also on             25    that you asked about.

                                                           Page 74                                                       Page 76
      1                  CJ ROSENBAUM                                 1                 CJ ROSENBAUM
      2    November 13, 2018. Do you recall that document?            2        Q. Have you ever seen any such?
      3        A. I have to go back and check the date on             3        A. I am unsure.
      4    it. Also there is no way of knowing what time              4        Q. Have you produced all the documents you
      5    Exhibit 8 00048 was sent in comparison to 02413.           5   have seen?
      6        Q. But they are both from the same day,                6        A. Yes.
      7    correct?                                                   7        Q. So if it wasn't in those documents, then
      8        A. They appear to be dated the same day.               8   you would not have seen it, correct?
      9        Q. And after --                                        9        A. Correct.
      10        A. The timezones are not indicated.                  10        Q. You now could turn to PL2416.
      11        Q. After the plan of action was submitted, do        11        A. Okay.
      12    you know what Amazon's response was?                     12        Q. And in the November 16th correspondence,
      13        A. I believe as a result of your client's            13    again they are indicating that they need to provide
      14    baseless complaints are counterfeit, the account was     14    proof of product authenticities and now they add
      15    closed, suspended.                                       15    also greater detail on the root cause of the
      16        Q. My question was different and maybe it was        16    infringement, greater detail on the actions you have
      17    a poor question. I will say it again. After they         17    taken to resolve the policy met/metric violated
      18    submitted that plan of action on November 18, 2018,      18    issues, and greater detail on the steps you have
      19    did Amazon accept it or reject it?                       19    taken to prevent infringement going forward. Do you
      20        A. It seems it was rejected.                         20    see that?
      21        Q. If you turn to the remail correspondence          21        A. I do, but you are ignoring the language
      22    in this document production PL2415. Have you ever        22    and not reading the portion about a valid
      23    seen this document before?                               23    retraction. Not just a retraction, a valid
      24        A. I am unsure if I have seen this document          24    retraction, which appears on 216; it appears on 215;
      25    before.                                                  25    it appears on 2412 and --


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 21 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           77–80
                                                             Page 77                                                        Page 79
       1                 CJ ROSENBAUM                                  1                  CJ ROSENBAUM
       2        Q. That verbiage is on all of the complaints           2    because there is a glitch in that.
       3   that we went over today regardless if they are              3        Q. I moved on because I am not going to argue
       4   Youngblood about a retraction?                              4    with you. That's why I am saying --
       5        A. Regarding Youngblood retracting its                 5        A. You are arguing with yourself. I am not
       6   complaint? I don't know about all of them. I could          6    raising my voice and I am not interrupting you at
       7   look at them all again, but it's on enough of them          7    all. You asked me a question and I answered it and
       8   that Amazon's email is inconsistent where it says            8   you added that question to your follow-up question
       9   the retraction from Youngblood baseless complaint            9   and made that question impossible to answer.
      10    and also the seller has the opportunity to send the        10        Q. Did Amazon ask for greater detail on the
      11    stuff to Amazon.                                           11    steps you have taken to prevent infringement going
      12        Q. Amazon says on PL2416 "Please provide the           12    forward?
      13    following." The first thing is a valid retraction,         13        A. Yes.
      14    correct?                                                   14        Q. Have you seen the plans of action that
      15        A. Well, the valid retraction says right here          15    Solu-Med did in response to these correspondence?
      16    it has to come from the same email address                 16        A. I don't think I saw the actual plans of
      17    brandprotection@ybskin.com, which is neither               17    action. I read descriptions of the plans of action
      18    Youngblood nor it's your client. So it has to come         18    and the extensive attempts to get a valid retraction
      19    from that email address.                                   19    that was submitted on behalf of Youngblood.
      20        Q. So that has to be done in order for Amazon          20        Q. Do you know that they provided greater
      21    to process their claim, correct? That's one of the         21    detail on the root cause?
      22    items?                                                     22        A. I don't know.
      23        A. No, that's not what it says.                        23        Q. Do you know if they provided greater
      24        Q. Does Amazon also ask for the proof of               24    detail on the steps taken to prevent infringement
      25    product authenticity?                                      25    going forward?

                                                           Page 78                                                         Page 80
       1                  CJ ROSENBAUM                                 1                 CJ ROSENBAUM
       2        A. I just said that's not what it says and             2       A. Since there was no infringement it would
       3   you said does it also say. So the answer to your            3    not make much sense so I don't know.
       4   question -- I can't answer your question because you        4       Q. Do you know if they provided proof of
       5   added in a question I just said was wrong into your         5    product authenticity to Amazon?
       6   next question.                                              6       A. I am unsure.
       7        Q. Does Amazon request proof of product                7       Q. Are you aware if Youngblood ever
       8   authenticity in order to process the appeal?                8    authorized Solu-Med to sell Youngblood products?
       9        A. In addition to Youngblood withdrawing its           9       A. I don't think there was an authorization
      10    complaint doing a valid retraction, yes.                   10    agreement between Youngblood and Solu-Med.
      11        Q. It also asks for greater detail on the              11       Q. If you could take a look at PL2418.
      12    root cause, correct?                                       12       A. Okay. Want me to read it?
      13        A. Yes.                                                13       Q. Have you ever seen this document before?
      14        Q. And it also asks for greater detail on the          14       A. I would have to read it first.
      15    actions you have taken to resolve the matter, right?       15       Q. Go ahead. Actually, this is not about --
      16        A. Look at that line. You can see there is a           16    we could skip it. We don't need this document. You
      17    glitch on Amazon's side and what the Amazon staff          17    are more than welcome to look at it. It's not
      18    member chose from their blurb choosing mechanism.          18    regarding Youngblood product so I am not going to
      19    It says to resolve dollar sign colon policy/metric         19    ask a question about it. If you could turn to
      20    seller violated, whatever that symbol is called,           20    PL2421?
      21    issue.                                                     21       A. Would you want me to read it?
      22        Q. And then Amazon also asks for greater               22       Q. Let's go over to PL241. This is another
      23    detail on steps you have taken to prevent                  23    correspondence from Amazon to Solu-Med and it's
      24    infringement going forward?                                24    regarding their appeal, correct?
      25        A. The first question you asked I said no              25       A. Yes.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 22 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           81–84
                                                           Page 81                                                        Page 83
      1                   CJ ROSENBAUM                               1                    CJ ROSENBAUM
      2        Q. So still by November 29th their account            2         A. Yes. Did you take it?
      3    was not reinstated. It was suspended on                   3         Q. No.
      4    November 13th and now we are on November 29th,            4              MR. VINE: Let the record reflect the
      5    correct?                                                   5        witness had it.
      6        A. Yes. This document is dated                         6        Q. I am asking about the November 29th email.
      7    November 29th.                                             7        A. Is there a portion of your question you
      8        Q. But you agree their account was suspended           8   feel I did not answer?
      9    by Amazon and was not reinstated as of                     9        Q. Yes. Where on the November 29, 2018 email
      10    November 29th?                                           10    is it listed on Exhibit 2A?
      11        A. Correct. The account is still down based          11         A. Is what listed on it, these complaints?
      12    upon your client's counterfeit complaint, yes.           12         Q. No. That's not what I asked. Is the
      13        Q. So have you ever seen this document               13    correspondence listed on it, the November 29th
      14    before, PL2421?                                          14    correspondence?
      15        A. I don't know if I have seen this exact            15         A. The Tangle Teezer, which appears to be the
      16    document. I definitely have seen portions of it in       16    third one from the bottom of the page, that is a
      17    the Amazon production. I don't know if I have seen       17    full one.
      18    this email or the truncated version that Amazon          18         Q. I am asking about the November 29, 2018
      19    provided or both.                                        19    email correspondence.
      20        Q. Were you aware that Amazon was requesting         20         A. Correct.
      21    valid retractions from other rights owners, other        21         Q. Is the email from November 29, 2018
      22    than Youngblood, before they would accept their          22    reflected on it, that date?
      23    appeal? Were you aware of that before today?             23         A. Yes. If you let me answer instead of
      24        A. From what I read from the production,             24    cutting me off and raising your voice at me, I am
      25    these complaints from suzi@hixonlaw were absolutely      25    happy to explain.

                                                          Page 82                                                          Page 84
       1                CJ ROSENBAUM                                  1                 CJ ROSENBAUM
       2   irrelevant. When it came to the suspension, the            2      Q. Because I have seen that document and I
       3   suspension was based on your client's counterfeit          3   don't recall the November 29th email being reflected
       4   complaints.                                                4   on there.
       5       Q. Where did you read that?                            5      A. I will show you. Third one from the
       6       A. I read the spreadsheet that Amazon                  6   bottom Tangle Teezer is reflected on here. The next
       7   produced in the prior complaints from Suzi Hixon and       7   one up is Suzi Hixon's complaint. Then we have
       8   Evian.                                                     8   Youngblood is right above that, looks like they were
       9       Q. No one from Amazon ever said that it was            9   using Red Points. You have -- I don't know if Beard
      10    only related to the Youngblood complaint, correct?       10   Guyz is on here.
      11    You never heard anybody from Amazon say that?            11       Q. When you are done let me know so I can
      12        A. No. I think there was an email from               12   show you what I am referring to.
      13    Amazon that said this account is being suspended         13       A. So Tangle Teezer, suzi@hixonlaw, the
      14    because of the Youngblood complaints. And then, as       14   Youngblood one by Red Points.
      15    Amazon has done countless times, brings up other         15       Q. You are referring to complaints, correct;
      16    complaints that were absolutely irrelevant when it       16   from those people, right?
      17    comes to this suspension, because these complaints       17       A. You asked me about the email dated
      18    did not result in the suspension of the account at       18   November 29, 2018 and whether it was reflected upon
      19    all. The suspension of the account was caused            19   Exhibit 2A and I am showing you where it is.
      20    solely by your clients going nuclear and making an       20       Q. Can I see Exhibit 2A.
      21    entirely baseless counterfeit complaint. And this        21       A. (Handing).
      22    is expressed in Amazon's spreadsheet from what you       22       Q. So the Tangle Teezer, the correspondence
      23    did get from Amazon, even in their truncated             23   that the witness reflected, does it say July 25,
      24    version.                                                 24   2018; yes or no, sir?
      25        Q. Exhibit 2A?                                       25       A. That one is dated July 25, 2018 from


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 23 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           85–88
                                                      Page 85                                                          Page 87
       1                  CJ ROSENBAUM                          1                   CJ ROSENBAUM
       2   Tangle Teezer.                                       2    Solu-Med had submitted?
       3       Q. I am asking, as I did the very first time,    3        A. I understand the account remained down
       4   is the November 29, 2018 actual correspondence       4    while trying to get a valid retraction from
       5   listed on 2A, yes or no? Not the complaints, the     5    Youngblood. The account was down and then
       6   actual correspondence. Is it listed, yes or no?      6    ultimately the account was reinstated.
       7       A. I have answered your question the best I      7        Q. They made submissions, correct?
       8   can.                                                 8        A. My understanding is that there were three
       9       Q. So Amazon through this November 29, 2018      9    plans of action that were communicated to the Bezos
      10    correspondence PL2421 states that they want         10    team.
      11    retraction from other product rights owners,        11        Q. After the three plans of action were
      12    correct; based upon prior complaints?               12    submitted, Amazon rejected those, correct?
      13        A. Incorrect.                                   13        A. I don't think that there was an
      14        Q. They don't say that?                         14    outright -- I don't think they were rejected. I
      15        A. Correct; they do not say what you are        15    don't think they said this is no good. I don't
      16    saying it says, correct.                            16    agree the way you are describing it.
      17        Q. Does it say that they require a valid        17        Q. Do you believe that they have stated that
      18    retraction, and then it lists individual entities   18    they can't accept their appeal because it did not
      19    other than Youngblood?                              19    provide all the information that they had asked for?
      20        A. It lists other complainants, yes.            20        A. From everything that I have read and seen
      21        Q. Does it require those valid retractions so   21    what Amazon was looking for was a valid and complete
      22    they can process Solu-Med's appeal?                 22    retraction from Youngblood until it got to the Bezos
      23        A. Amazon would not have required Tangle        23    level.
      24    Teezer or Suzi Hixon's complaint or the Evian       24        Q. But the correspondence actually asked for
      25    complaint to be retracted to reinstate Solu-Med     25    more than just the valid retraction, doesn't it?

                                                      Page 86                                                        Page 88
      1               CJ ROSENBAUM                               1                 CJ ROSENBAUM
      2    account.                                              2       A. Amazon boilerplate emails ask for more,
      3        Q. Even though they said that?                    3   yes. Doesn't mean that's the reality of it.
      4        A. Correct. It doesn't say it's required to       4       Q. And you don't know if that was submitted
      5    reinstate. It talks about a process. But with 100     5   or not?
      6    percent certainty they would not have required        6       A. You asked me this six times already. I
      7    Tangle Teezer, Suzi Hixon Law, Evian's complaints to 7    read that there were description of three different
      8    be retracted.                                         8   plans of action and communication to the Bezos'
      9        Q. Did you speak to Amazon about this             9   escalation team.
      10    correspondence.                                     10       Q. Can you turn to PL2433. Have you ever
      11        A. Amazon has hundreds of thousands of          11    seen this page?
      12    people. What does that mean; did I speak to a       12       A. I don't know if I have seen this exact
      13    company?                                            13    page.
      14        Q. Did you speak to anyone?                     14       Q. Have you seen anything similar to this
      15        A. No; I did not speak to an entity about       15    from December 20, 2018 email correspondence?
      16    these complaints, no.                               16       A. I have seen similar correspondences
      17        Q. Did you speak to Amazon or any employee      17    hundreds if not thousands of times. I don't know if
      18    from Amazon about PL2421?                           18    December 20, 2018 or this particular one.
      19        A. No.                                          19       Q. I am talking about the correspondence
      20        Q. Did you speak to anyone from Amazon about 20       regarding Youngblood.
      21    any portion of this case?                           21       A. I don't know if I read this one.
      22        A. You asked me that earlier and my answer is   22       Q. If it's not in your documents you would
      23    the same. No, I did not.                            23    not have read it, correct?
      24        Q. Were you aware that Amazon continued to      24       A. Correct.
      25    reject the submissions, the three submissions that  25       Q. I did not see it in your document


                                                                                              800.211.DEPO (3376)
                                                                                              EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 24 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           89–92
                                                           Page 89                                                        Page 91
      1                   CJ ROSENBAUM                                1                 CJ ROSENBAUM
      2    production so, therefore, you did not read it,             2       A. I don't think that's the exact verbiage,
      3    correct?                                                   3   but something like that.
      4        A. I would have to go back to the book. I              4       Q. I actually just read it word for word so
      5    don't recall seeing it in the book.                        5   that's fine. Let's turn to Exhibit 1, Exhibit 1
      6        Q. I reviewed what you produced and you told           6   within Exhibit 9. Read the first sentence under the
      7    me earlier you would not withhold anything, correct?       7   first bold heading.
      8        A. Correct.                                            8       A. You read it correctly. Would you like me
      9        Q. So if it wasn't in that production,                 9   to read it again?
      10    therefore you --                                         10        Q. No, because you said two seconds ago that
      11        A. I have not read it, correct.                      11    you don't believe it's what I said.
      12        Q. Did you see here why it says, "Amazon             12        A. I did not think your verbiage was exactly
      13    selling privileges have been removed to Solu-Med"?       13    right. The address of the seller's code of conduct
      14        A. I see it in the second paragraph.                 14    changes quite often; the verbiage changes, their
      15        Q. Can you read out loud why it says under           15    policies change, their emails change.
      16    "why did this happen?"                                   16        Q. This was the one that was in effect in
      17        A. "We arrived at this decision because we           17    November 2018, correct?
      18    are unable to verify information related to your         18        A. I have no idea.
      19    seller account or did not receive any new                19        Q. As indicated earlier, you had read
      20    information regarding your listings or selling           20    Ms. Cohn's declaration?
      21    history, which to me means a valid retraction."          21        A. Yes.
      22        Q. Doesn't say that, does it?                        22        Q. If you look at paragraph four it says,
      23        A. Correct.                                          23    "Amazon's selling policies and seller code of
      24              (Document was marked as Exhibit 9              24    conduct in effect November 1, 2018." Do you see
      25          for identification, as of this date.)              25    that?

                                                         Page 90                                                            Page 92
      1                 CJ ROSENBAUM                             1                      CJ ROSENBAUM
      2            nine                                          2            A. Yes. I still don't know whether that's --
      3         Q. Marked as Exhibit 9 is a Declaration of       3        whether she is right or not. I have no idea if this
      4    Nonparty Amazon.com, Inc. Custodian of Records 4               is the code of conduct that existed on that
      5    Affidavit with attached records. I believe this       5        particular day, whether she says it or not.
      6    document was contained in your notebook; is that 6                 Q. Do you have any documents that would prove
      7    correct?                                              7        she was wrong about the date?
      8         A. I don't know if all the exhibits are or       8            A. No. I don't know she is correct either.
      9    not. I believe I have Ms. Cohn's declaration.         9        I don't know if she is right or wrong.
      10        Q. Are you familiar with the seller's code of    10            Q. You understand that plaintiff has
      11    conduct?                                             11        stipulated and accepted this?
      12        A. It's a lot of stuff so I am familiar with     12            A. I don't know about that. I don't know.
      13    it. I certainly could not recite the whole thing or  13            Q. Let's turn to Exhibit 2 of Exhibit 9.
      14    specific provisions, but as a general working        14            A. To get back, the seller code of conduct is
      15    knowledge, yes.                                      15        not a one-page document, so this is certainly not
      16        Q. You are aware that a seller -- Amazon         16        complete. Back to Exhibit 2.
      17    requires that their sellers, at least in writing,    17            Q. Have you ever seen this document before?
      18    must comply with the code of conduct?                18            A. Generally, yes. But again the verbiage
      19        A. In writing, yes. In reality, no, they do      19        changes from time to time as Amazon updates its
      20    not.                                                 20        policies and its agreements.
      21        Q. I understand you believe in reality it        21            Q. One of the things that Amazon says in the
      22    doesn't, but their policies say selling policies and 22        policy is that "Failure to abide by their policy may
      23    seller code of conduct, correct? It says it. "All    23        result in the loss of selling privileges, funds
      24    sellers are expected to adhere to the following      24        being withheld and destruction of inventory in our
      25    policies," and it lists the products from Amazon.    25        possession," correct?


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 25 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                           93–96
                                                          Page 93                                                              Page 95
       1                  CJ ROSENBAUM                                 1                   CJ ROSENBAUM
       2       A. That's what it says on the page you just             2   documents regarding the Youngblood products that are
       3   read.                                                       3   maintained in the warehouse of Solu-Med, not the one
       4       Q. And Amazon issued these written policies             4   that is reflective of what you are talking about,
       5   to the sellers, correct?                                    5   all the fulfillment centers that Amazon is doing.
       6       A. I don't know if they issued it to the                6   There is two different programs. I am sure you are
       7   sellers. They don't send it to the seller or                7   very familiar with that.
       8   anything like that. It's just a policy they                 8       So as it relates to Solu-Med's maintenance of
       9   exchange on the website. There is often hyperlinks          9   products in their warehouse, are you aware if Amazon
      10    to it, that sort of thing.                                10    requires them to have a chain of custody document,
      11        Q. In fact, in each correspondence regarding          11    chain of custody or sourcing document?
      12    infringement violations, Amazon refers them to their      12        A. I don't know if Amazon required Solu-Med
      13    policies and procedures.                                  13    to maintain sourcing document.
      14        A. There is a hyperlink to it, but I don't            14        Q. What about chain of custody documents?
      15    know if this is what those particular hyperlinks          15        A. I don't know what you mean by chain of
      16    would have led them to at any particular point in         16    custody.
      17    time.                                                     17        Q. So you understand that it goes from the
      18        Q. Are you aware that it's the seller's               18    manufacturer to a distributor, from a distributor to
      19    responsibility to keep the source materials and           19    another company, and from another company to
      20    chain of custody documents?                               20    Solu-Med. That is the plaintiff's position, it went
      21        A. No.                                                21    to four different entities.
      22        Q. Are you aware that it is the seller's              22        A. So manufacturer to distributor,
      23    responsibility to keep documents on where the             23    distributor -- from Solu-Med to distributor,
      24    sourcing of the product was, if they are resellers?       24    distributor to another distributor, distributor to
      25        A. I don't know if Amazon requires sellers to         25    Solu-Med.

                                                            Page 94                                                          Page 96
       1                  CJ ROSENBAUM                                 1                 CJ ROSENBAUM
       2   maintain their sourcing documents. I know Amazon            2        Q. I don't agree that that has happened, but
       3   will often ask for them, but I am not sure if Amazon        3   that is what plaintiff is saying. Do you believe in
       4   actually requires them to maintain them. Regarding          4   order to prove the sourcing information, they need
       5   chain of custody, no matter -- once they are sent           5   to have those chain of custody documents going from
       6   into Amazon's FBA warehouse system, then there is no        6   one place to each other?
       7   way I am aware of that a seller can track it because        7        A. No.
       8   all the inventory is mixed up together.                     8        Q. If you turn to Exhibit 3 of Exhibit 9, it
       9        So, you know, whoever sent it in, if you send          9   says, "Ensuring product authenticity and quality."
      10    it to Louisiana or Florida or New York, Amazon has        10    Do you see that?
      11    this commingling system where people's inventory is       11        A. Yes.
      12    mixed up with each other. They are all stored in          12        Q. It says, "As a seller it's important to
      13    the same fashion. They are all kept in the same           13    understand Amazon's guidelines on product quality
      14    fashion, individual warehouses. They take inventory       14    and authenticity." Do you see that? Do you agree
      15    from one seller, send it to another buyer, even           15    with that statement?
      16    though they credit one seller with the sale. So           16        A. Not necessarily.
      17    your chain of custody question, no offense intended,      17        Q. Do you agree with the next paragraph where
      18    just did not really make sense in the light of            18    it says, "Reviewing and complying with these
      19    Amazon's warehouse system with your client sending        19    guidelines will help to keep your account in good
      20    in products to FBA and Solu-Med and other people          20    health." Do you agree with Amazon's statement
      21    sending products to FBA. Once it's there, as far as       21    there, under that same heading of ensuring product
      22    I am aware, there is no accurate way of doing a           22    authenticity and quality?
      23    chain of custody because Amazon makes boatloads of        23        A. It certainly doesn't hurt but doesn't
      24    mix-ups once they are there.                              24    necessarily help either. If companies make baseless
      25         Q. So I was referring to the chain of custody        25    counterfeit complaints, it doesn't mean anything


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 26 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                          97–100
                                                           Page 97                                                         Page 99
       1                  CJ ROSENBAUM                                1                 CJ ROSENBAUM
       2   that you read the policy on a daily basis. A               2       Q. If you go to the next page, it talks about
       3   company makes baseless counterfeit complaints, they        3   best practices and product authenticity of quality.
       4   are doing so generally to knock another seller out         4   One of the items they are talking about is sourcing
       5   of aftermarket shares. So in this case it would not        5   products. Do you see that?
       6   matter if I read it that morning or not.                   6       A. Talks about when listing products and the
       7       Q. Are you aware that violations of product            7   next paragraph talks about sourcing.
       8   or authenticity are categorized as intellectual            8       Q. One of the things that Amazon says is that
       9   property violations?                                       9   "All Amazon sellers are responsible for complying
      10        A. There are certainly emails from Amazon            10    with the law along with Amazon's policies"; isn't
      11    that say that. There are also other emails from          11    that correct?
      12    Amazon that comes to authenticity where they are not     12        A. Complying with the laws under best
      13    challenging whether a product is genuine or              13    practices is under authenticity of quality and the
      14    counterfeit, they just want to see sourcing              14    other line you are referring to seems to be under
      15    documents. So there is statements from Amazon that       15    sourcing. Yes.
      16    say both.                                                16        Q. I am reading the sentence word for word
      17        Q. So if you look under where it says, "Types        17    saying, "All Amazon sellers are responsible for
      18    of violations." In the next bold heading do you          18    complying with the law along with Amazon's
      19    agree with the statement by Amazon "Violations           19    policies." Do you see that?
      20    related to product authenticity are categorized as       20        A. It says that, correct.
      21    intellectual property violations"?                       21        Q. Do you agree with that statement?
      22        A. I just answered that. Sometimes yes,              22        A. Not sure if I agree or not.
      23    sometimes no. In the actual conduct of business          23        Q. Do you agree that Amazon sellers are
      24    using Amazon as a selling platform, sometimes yes,       24    responsible for complying with the law and Amazon's
      25    sometimes no.                                            25    policies?

                                                         Page 98                                                          Page 100
      1                CJ ROSENBAUM                             1                        CJ ROSENBAUM
      2         Q. Their guidelines here say that it is an      2             A. Each instance is different. We are all
      3    intellectual property violation, correct?            3         responsible for complying with the law. "Along with
      4         A. It also says that Amazon respects            4         Amazon's policies" is a bit unclear since Amazon has
      5    intellectual property rights of others, which it     5         conflicting policies and then the policies don't
      6    generally, from my opinion, does not. So it says a   6         jibe with the practices. So do I agree with that?
      7    lot of things here that are really not the reality   7         I am not even sure what you are asking me.
      8    of doing business on Amazon or Amazon doing business 8             Q. So if you look under sourcing the product,
      9    through its own website.                             9         it says, "Are you storing documentation for all your
      10         Q. And are you familiar with material          10         purchases?" Do you see that?
      11    different violation?                                11             A. Yes.
      12         A. Yes.                                        12             Q. It says, "Keep all documents and records
      13         Q. Are you aware -- so you are familiar with   13         of transaction such as POs and invoices to establish
      14    it. What is it?                                     14         that you sourced a product from reliable suppliers."
      15         A. It's when the consumer receives something   15             A. That's what it says.
      16    that is materially different than if they bought it 16             Q. And you believe it's important for a
      17    directly from a traditional brick and mortar store  17         seller to do that, correct?
      18    or the brand directly.                              18             A. I think it's helpful if they maintain
      19         Q. So one of the examples given is if the      19         their sourcing products, but it's certainly not
      20    product is listed in new condition, correct?        20         required. As things are going along, you may be
      21         A. That is listed here, correct.               21         selling millions of dollars of products and not
      22         Q. So Amazon suggests that if you are listing  22         retain a single record and there is no issue at all.
      23    it in new condition, it must be in brand new        23             Q. But it's important if you need to
      24    condition, correct?                                 24         establish a sourcing issue, correct?
      25         A. Just like Solu-Med was doing here.          25             A. Not always. If there is an admission that


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 27 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         101–104
                                                         Page 101                                                         Page 103
       1                  CJ ROSENBAUM                                1                   CJ ROSENBAUM
       2   a product is genuine, like there is in this case,          2    with the product. Not the exact verbiage, but
       3   the documents would be irrelevant. Your client             3    that's the gist of it.
       4   admitted in his deposition that the products were          4         Q. What about a manufacturer's warranty?
       5   genuine. This is all nonsense.                             5         A. If the consumer is receiving all the same
       6       Q. You understand that all cosmetics must be           6    benefits, then it's the same. Manufacturer's
       7   new and unused?                                            7    warranty says money back guarantee. Amazon
       8       A. Yes.                                                8    consumers have that anyway from A to Z, the product
       9       Q. And that's something that Amazon requires,          9    is genuine.
      10    correct?                                                  10        Q. Well, you understand that
      11        A. Yes. I don't think you can sell used --            11    lifeandhealthsource@solu-med had told the public
      12    you can sell other products that are used. I don't        12    that they would not accept returns of these
      13    think cosmetics are one of them. Pretty certain you       13    cosmetics?
      14    can't sell like used lipstick and that sort of            14        A. Every consumer that brought the product
      15    thing.                                                    15    via Amazon had the A to Z system anyway. So they
      16        Q. So if you turn to Exhibit 4 in this                16    all had a money back guarantee, which is what the
      17    Exhibit 9 declaration it says, "Compliance                17    warranty was.
      18    checklist." First thing is it says, "Cosmetics must       18        Q. My question was were you aware that
      19    be sealed in the original manufacturer's packaging."      19    Solu-Med indicated to the public that they could not
      20    Do you see that?                                          20    return the Youngblood product?
      21        A. I see that.                                        21        A. Yes. But you are taking that out of
      22        Q. Have you seen the products?                        22    context.
      23        A. I saw the depositions.                             23        Q. I am asking about that. Are you aware of
      24        Q. Did you see the deposition where he                24    that?
      25    indicated that it wasn't the original product?            25        A. That simple statement by itself? Your

                                                           Page 102                                                     Page 104
      1                   CJ ROSENBAUM                                 1                  CJ ROSENBAUM
      2        A. No. Your clients testified that they                 2   question is -- the way you are asking the question I
      3    thought these products were counterfeit because they        3   can't answer it. But the deposition also said other
      4    did not have their permission to sell it even though        4   things that you are picking and choosing what to ask
      5    the customers were receiving the same exact product.        5   about. Your rendition is incorrect.
      6    How your client was dancing around this was absurd.         6       Q. Have you ever seen the Youngblood
      7    Your client confirmed they were genuine --                  7   guarantee?
      8        Q. No, he did not.                                      8       A. Yes.
      9        A. The definition that -- because it did not            9       Q. Where have you seen it?
      10    have their permission -- it must be counterfeit           10        A. Probably seen it online. The exact place
      11    makes no sense at all, and they knew it from their        11    I cannot tell you.
      12    experience as a seller.                                   12        Q. When did you do that?
      13       Q. "Cosmetics must be new and unused," do you          13        A. I don't know.
      14    see that?                                                 14        Q. Within the past six months?
      15       A. Yes. My understanding here was that all             15        A. I don't know.
      16    the products were new and unused.                         16        Q. During your retention in this case?
      17       Q. "Amazon requires products to be unused,"            17        A. I don't think so.
      18    correct?                                                  18        Q. What computer did you use?
      19       A. Cosmetics, yes.                                     19        A. It was an iMac-27 that has since been
      20       Q. Are you aware of what the definition of             20    either trashed or replaced with because the
      21    new is?                                                   21    motherboard has a defect on it.
      22       A. Yes.                                                22        Q. If you turn to the Amazon guidelines on
      23       Q. What is the definition of new?                      23    Exhibit 5 of Exhibit 9 it says, "General condition
      24       A. Same packaging, same unsealed, not used,            24    guidelines." Under the section new, can you read
      25    with all the same material issues that come along         25    that out loud?


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 28 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         105–108
                                                            Page 105                                                           Page 107
      1                   CJ ROSENBAUM                                 1                  CJ ROSENBAUM
      2         A. "Just like it sounds. A brand new,                  2        A. I will do my best to answer your question.
      3    unused, unopened item in its original packaging,            3    I don't know if they could or could not, just l ke
      4    with all original packaging materials included.             4    your client could not say how it was stored in the
      5    Original protective wrapping, if any, is intact.            5    New Jersey warehouse, for example.
      6    Original manufacturer's warranty, if any, still             6        Q. Is it your testimony under oath that
      7    applies, with warranty details included in the               7   Solu-Med doesn't store any Youngblood products?
      8    listing comments," which these products had.                 8       A. I don't know whether they store any
      9         Q. Did you see the testimony from Kellon                9   products. I don't know.
      10    Goodson where he testified that Youngblood products        10       Q. You have not examined any of their
      11    were sold without the manufacturer's warranty? Did         11    products, correct?
      12    you see that testimony?                                    12       A. No.
      13        A. I don't recall seeing that testimony.               13       Q. Are you aware of the products that
      14        Q. Did you see the testimony from Manny                14    Mr. Goodman handed to my client at the deposition
      15    Aguero that the Youngblood manufacturer's warranty         15    did not come from Solu-Med; were you aware of that?
      16    was not sold with Youngblood product by Solu-Med?          16       A. I wasn't there. I have no -- how would I
      17        A. I don't recall seeing that, but products            17    know what was handed to you?
      18    had the same -- the consumers received the same            18       Q. Because you testified earlier under oath
      19    thing, the warranty with the money back guarantee,         19    that my client said that the product Solu-Med had
      20    which every single consumer received.                      20    were genuine because of the products he looked at.
      21        Q. Are you aware if Solu-Med provided any              21    Were you aware that the products that Mr. Goodman
      22    customer service about the product, the Youngblood         22    gave him were not products that came from Solu-Med?
      23    product?                                                   23       A. I have no idea where the products that
      24        A. I don't think Solu-Med provided any                 24    your client looked at. I read the deposition of
      25    customer service.                                          25    your client --

                                                         Page 106                                                           Page 108
      1                  CJ ROSENBAUM                                  1                 CJ ROSENBAUM
      2        Q. Like, for example, answering a phone call            2          MR. GOODMAN: I think that's a
      3    about is this tested on animals; could they answer          3       mischaracterization.
      4    that question?                                              4          MR. VINE: You had the envelope showing
      5           MR. GOODMAN: Objection.                              5       where they came from.
      6        Q. Because, you know, some cosmetic companies           6          MR. GOODMAN: It was more than one
      7    test on animals and some don't, right? Are you              7       product. I don't want to argue with you.
       8   aware of that?                                              8       Let's leave that for the trial.
       9          MR. GOODMAN: Objection.                              9       Q. The documents that you reviewed, prior to
      10       A. Which question are you asking me? You are            10 issuing your report, did not contain the Youngblood
      11    asking me --                                               11 guarantee? None of the documents you have had that?
      12       Q. Are you aware if Solu-Med could answer               12      A. I don't recall whether that was one of the
      13    questions regarding how the product was                    13 exhibits. I don't know.
      14    manufactured?                                              14      Q. So if it wasn't within the document
      15       A. I don't know.                                        15 production that was produced in response to the
      16       Q. Are you aware if Solu-Med could answer               16 subpoena, you would not have reviewed it, correct?
      17    questions on how it was stored?                            17      A. Between receiving the documents and
      18          MR. GOODMAN: To who?                                 18 writing my report?
      19          MR. VINE: To the customers.                          19      Q. Yes.
      20       A. They are all stored in Amazon's FBA                  20      A. Correct. Whatever I reviewed to write my
      21    warehouses the exact same, regardless of who sends         21 report is in my binder.
      22    them in. So can anyone describe how they were              22      Q. Since then have you reviewed a document
      23    stored; did Amazon shift them from warehouse to            23 given to you regarding the Youngblood warranty?
      24    warehouse to warehouse?                                    24      A. No.
      25       Q. I am talking about Solu-Med.                         25      Q. Are you aware if the ASIN pages on the


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 29 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         109–112
                                                             Page 109                                                        Page 111
      1                CJ ROSENBAUM                                     1               CJ ROSENBAUM
      2 Youngblood products that are at issue, that were                2      Q. But I am asking the sole information that
      3 reported as counterfeit or inauthentic, were listed             3 these additional opinions comes solely from 2A, not
      4 as new products?                                                4 from another document, correct?
      5      A. I did not look at the detail pages, but if              5      A. I believe so, yes. Yes. Everything I am
      6 they are selling cosmetics, it must be listed as                6 about to tell you to answer your question is coming
      7 new.                                                            7 straight from 2A.
      8      Q. All of your opinions regarding your                     8      Q. So what are these new opinions you have?
      9 testimony are contained within your report, correct?            9      A. The complaint January 27, 2018, was
      10      A. After writing my report I had a chance to              10 meaningless to this account because the complainant
      11 look at Amazon's Exhibit 2A, so I have more opinions           11 included this sentence, "These products do not have
      12 from the result of 2A. Do I have other opinions? I             12 our manufacturer's 60-day guarantee." Amazon
      13 guess you have to ask me the questions. But there              13 requires a longer lead time with expiration dates
      14 was certainly more information I obtained when I               14 and that sort of thing. So this would be
      15 received Amazon's production, 2A, that led to some             15 meaningless, which means the staff in India who look
      16 other opinions.                                                16 at this, this complaint would be basically ignored.
      17      Q. What information that you reviewed from 2A             17 Meaningless for this account.
      18 led to additional opinions?                                    18      Q. It wasn't ignored though, in this case.
      19      A. If you look at the top one, January 27,                19      A. I disagree with you. I believe it was
      20 2018, asserted by compliance@giovannicosmetics.com, 20 ignored through this account until the account was
      21 even with Amazon truncating the balance of the                 21 suspended by your client's counterfeit complaint.
      22 complaint, whatever else came after, the notation              22 And then someone went back what Amazon calls a deep
      23 that these products did not have our manufacturer's            23 dive investigation and asked about these others.
      24 60-day guarantee. Since that was included, this                24 But the operation of this account continued without
      25 complaint, which I have become aware of in terms of            25 anything at all after this complaint and that's the

                                                             Page 110                                                        Page 112
       1                 CJ ROSENBAUM                                   1                CJ ROSENBAUM
       2   Amazon, was practically meaningless since Amazon             2    reason why.
       3   required more of a lead time anyway. So this                 3        Same thing with the complaint right below that.
       4   complaint meant, as far as I am aware of, nothing in         4    The next day, January 28, 2018, also by
       5   terms of the seller's account.                               5    compliance@giovannicosmetics. And even the last
       6        Q. Okay. So I am going to ask you --                    6    line of that where it says, "It is simply not
       7        A. But I am still answering your question.              7    possible for these sellers to provide authentic
       8        Q. I want to ask about each item you are                8    products as shown on the ASINs referenced here.
       9   referring to so I don't lose the question.                   9    Amazon staff is well aware that Amazon sellers are
      10        A. But you are interrupting my answer to your           10    able to obtain genuine products and offered their
      11    first question.                                             11    consumers at lower prices with or without the
      12        Q. Right. I don't do narratives well.                   12    brand's permission." So that complaint also would
      13        A. It wasn't a narrative. It was answering              13    have just been ignored right out of hand.
      14    your question. If you want me to stop answering             14       Q. Do you have any --
      15    your question, I am happy to. It is your                    15       A. Meaningless to the suspension.
      16    deposition, but you are stopping me mid-answer.             16       Q. Do you have any documents that reflect
      17        Q. As it relates to the first line item that            17    that Amazon did reject that complaint?
      18    you mentioned, did Amazon provide you any more              18       A. No.
      19    information other than what you have reviewed in            19       Q. I have another follow-up question.
      20    Exhibit 2A?                                                 20       A. I am still answering your question. Do
      21        A. For the opinions I am talking about?                 21    you want me to stop?
      22        Q. Did they give you more documents, other              22       Q. Yes. I am going to move on.
      23    than what is contained in 2A or Exhibit 9?                  23       A. Okay. I have not answered. You are
      24        A. Regarding my opinions that you asked me              24    stopping me midstream from answering your question,
      25    about that I was expressing come straight from 2A.          25    but it's your deposition.


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com              YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 30 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         113–116
                                                       Page 113                                                    Page 115
      1                  CJ ROSENBAUM                               1                CJ ROSENBAUM
      2           MR. GOODMAN: May I make one comment,              2    Solu-Med?
      3      please. Exhibit 2A is not a complete                    3       A. By who?
      4      document, Mr. Vine. The submission Exhibit 6            4       Q. By any court.
      5      was two pages.                                          5       A. By a court, no.
      6           MR. VINE: Exhibit 2A is two pages. It              6       Q. Do you have an accounting degree?
      7      is, if you look at it. He has it. It's two              7       A. No.
      8      pages.                                                  8       Q. In college did you take accounting
      9           MR. GOODMAN: Oh, it's on the back.                 9   classes?
      10           MR. VINE: And the document was marked            10        A. Yes.
      11      from what he produced, not from mine.                 11        Q. Did you graduate with an accounting
      12      Q. If you could turn to your report.                  12    degree?
      13      A. Same thing with the next complaint, the            13        A. No.
      14   same exact verbiage. It was made by the same             14        Q. Do you have any expertise as an economist?
      15   person.                                                  15        A. No.
      16      Q. In your report you said that "Amazon's             16        Q. Have you ever been qualified as an expert
      17   anticounterfeiting policy is strict," correct?           17    to testify on damages regarding the valuation of a
      18      A. I don't see the line. Show me where.               18    company like Solu-Med?
      19      Q. Page four paragraph 17. "Amazon's                  19        A. No. When you said qualified, do you mean
      20   anticounterfeiting policy is strict." Do you see         20    by a judge?
      21   that?                                                    21        Q. Yes. Have you ever been trained or
      22      A. Yes; first line of 17, yes.                        22    educated by any organization and received a
      23      Q. So you put in here that you believe that           23    certificate of such accreditation to testify on the
      24   Amazon has a strict policy on anticounterfeiting,        24    valuation of a company like Solu-Med?
      25   correct?                                                 25        A. I have never received an accreditation or

                                                         Page 114                                                  Page 116
       1                 CJ ROSENBAUM                                1              CJ ROSENBAUM
       2      A. Correct.                                            2   certificate.
       3      Q. Turn to page five.                                  3       Q. Have you received any training?
       4      A. Yes.                                                4       A. I have. I have listened to people deliver
       5      Q. Is it your understanding that plaintiff             5   presentations on business valuations typically with
       6   had loss of sales during this suspension?                 6   regard to Amazon-based businesses. But nothing that
       7      A. Yes.                                                7   was accredited by the university system or anything
       8      Q. How did you learn that?                             8   like that.
       9      A. Because they were selling before and they           9       Q. So your training is you have listened to
      10   were suspended after; it stopped the sales.              10    other people's presentation?
      11       Q. Have you reviewed any documents regarding         11        A. And also my own experience dealing with
      12   their sales?                                             12    seller accounts, correct. I am not a valuation
      13       A. No.                                               13    expert. Generally, I can give you some ideas about
      14       Q. Have you reviewed any documents that              14    valuation, but I would not call myself a valuation
      15   reflected that their sales went up after they were       15    expert.
      16   reactivated?                                             16        Q. And you are not coming in here and
      17       A. No.                                               17    testifying as a valuation expert, correct?
      18       Q. You just have not reviewed one way or the         18        A. I could tell you the value of this
      19   other on their sales?                                    19    business certainly tanked after these baseless
      20       A. In terms of the number of sales they were         20    complaints and the account was suspended on the
      21   closing, dollars and cents, absolutely not. But          21    marketplace, where you would see this type of
      22   they were selling before, then they were suspended       22    business. It certainly tanked. The specifics and
      23   and the sales stopped. That is my understanding.         23    more than that I could not tell you, but it was
      24       Q. Have you ever been qualified as an expert         24    certainly diminished.
      25   to testify on the evaluation of companies such as        25        Q. You don't know, because you have not


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com            YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 31 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         117–120
                                                            Page 117                                                        Page 119
      1                  CJ ROSENBAUM                                   1                  CJ ROSENBAUM
      2    received and reviewed any of the sales documents,            2   that "Youngblood does not provide its distributors
      3    about once it was reactivated whether the sales went         3   with any guidelines on the safe handling of its
      4    up or down?                                                  4   goods"?
      5        A. Correct. The valuation would still go                 5       A. You just asked me that three times. The
      6    down. When these businesses are bought and sold a            6   answer is I cannot tell you that as I sit here. You
      7    suspension is a significant decrement in the value.          7   asked me to look solely at the depositions. If you
      8        Q. You state in paragraph 20 that "Youngblood            8   want me to, I can do that. I suggest that I go
      9    failed to provide its distributors with guidelines           9   through the whole book to find that, if you want the
      10    on the safe handling of its goods." Do you see             10    answer. As I sit here right now, I can't tell you
      11    that?                                                      11    exactly which page, out of the thousand plus pages I
      12        A. Yes.                                                12    read, for that sentence.
      13        Q. That's based upon your review of the                13        Q. But it would be in your document
      14    distribution agreement, correct?                           14    production, right; that's where you would have
      15        A. I don't know if that sentence is                    15    gotten it from?
      16    specifically on the distribution agreement. It's           16        A. My report was based on the document
      17    definitely on the documents as a whole, but I could        17    production.
      18    not nail down that particular sentence to a                18        Q. So if it's not in there, then where would
      19    particular document as I sit here today.                   19    you have gotten that information from?
      20        Q. How do you know that then? How do you               20        A. I don't know what you are asking me.
      21    know Youngblood does not provide that document?            21        Q. If there is no document deposition or
      22        A. From what I read there was nothing there            22    exhibit that reflects that Youngblood doesn't
      23    that had the safe handling of its goods and                23    provide its distributors with guidelines of the safe
      24    certainly nothing that would go to Amazon once they        24    handling of its goods, where did you get that
      25    were in Amazon's wacky warehouse system.                   25    information from?

                                                          Page 118                                                        Page 120
       1                CJ ROSENBAUM                                    1                  CJ ROSENBAUM
       2       Q. Can you show me a document where that                 2        A. We are going in circles. You asked me
       3   question was asked and answered about the safe               3   what I reviewed when I wrote the report. It's what
       4   handling of Youngblood's products?                           4   is in the notebook here.
       5       A. You are asking me to solely look at the               5        Q. Paragraph 23.
       6   depositions, not the exhibits or anything else?              6        A. So I am not looking for the support for
       7       Q. You can look at everything you have. Show             7   that sentence, now? You are not asking me to go
       8   me where the question was "do you give this" and it          8   through it?
       9   wasn't, whether it's an exhibit, anything. Do you            9        Q. If you can go to paragraph 23.
      10   recall? Let me start with that. Do you recall?              10        A. You asked me to find it and we are going
      11       A. Do I recall where it came from?                      11    back. Do you want me to look for the support for
      12       Q. Yes.                                                 12    that sentence or not?
      13       A. Offhand? Out of the thousands of pages of            13        Q. Can you go to paragraph 23.
      14   documents in my folder, no.                                 14        A. I am going to assume you do not since you
      15       Q. You think that is thousands of pages of              15    are not responding to me. Paragraph 23, got it.
      16   documents?                                                  16        Q. It states, "It is my opinion under
      17       A. The depositions are four to a page double            17    Amazon's policies that the Youngblood products
      18   sided, so yes. Is it over 1,000? I suspect that it          18    listed in the Life and Health Source store were
      19   is. Every page is double sided, and when it comes           19    properly listed and/or distributed," okay? That's
      20   to the depositions, there is four pages to each one,        20    what you wrote.
      21   both sides, which is eight. So yes, I think there           21        A. Yes.
      22   is in excess of thousands of pages. Could I be              22        Q. Did you see how Life and Health Source
      23   wrong? I might be.                                          23    listed the Youngblood products?
      24       Q. Can you tell me where you came up with the           24        A. From what I read they were selling
      25   statement, where it was derived from, when you wrote        25    Youngblood products that were genuine. They were


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 32 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         121–124
                                                           Page 121                                                      Page 123
      1                  CJ ROSENBAUM                                  1                CJ ROSENBAUM
      2    listed on a Youngblood listing. That makes it a             2   one back at your office?
      3    correct listing.                                            3      A. I probably have hard copies, yes. I don't
      4        Q. What document can you point me to that               4   have hard copies of the updated version of the
      5    reflects how the Youngblood product was listed at           5   Amazon Sellers Guide to Suspensions and
      6    the Life and Health Source store?                           6   Reinstatements. The other ones I probably do.
      7        A. If you would like, I will go through all             7      Q. The updated one would be online?
      8    thousand plus pages and show you the grounds for            8      A. Yes.
      9    that sentence. Overall the picture is they were             9      Q. You say you teach Amazon focused brand
      10    selling genuine products and listing it on that           10   protection.
      11    products detailed page.                                   11       A. Yes.
      12        Q. I am not asking for a deposition                   12       Q. What is brand protection?
      13    testimony. I am asking have you seen the listing          13       A. Brand protection is making sure that if
      14    page that you refer to in paragraph 23, yes or no?        14   you develop a brand, that consumers receive a
      15        A. I don't think I saw the listing page.              15   product that is not materially different than what
      16    There was no listing page issue. Your client says         16   they would get when they are buying from the brand
      17    they were counterfeit when they were genuine. No          17   owner.
      18    one said they were selling the wrong 24 ounces on a       18       Q. Where do you teach it?
      19    12-ounce listing or anything like that; or a              19       A. At Amazon seller events all over the
      20    conditioner on a shampoo listing; or a Revlon on a        20   world.
      21    Youngblood. Your client claimed that these were           21       Q. Do you have documents that you hand out,
      22    counterfeit, which they surely were not.                  22   like outlines?
      23        Q. Do you know why Solu-Med chose not to sell         23       A. No.
      24    Youngblood products?                                      24       Q. Do you provide PowerPoints for any of
      25        A. No.                                                25   them?

                                                        Page 122                                                            Page 124
       1                 CJ ROSENBAUM                                 1                 CJ ROSENBAUM
       2       Q. What does great market goods means?                 2      A. Generally, I don't provide them, but
       3       A. Great market goods are products that                3 sometimes I do.
       4   arrive to the consumer outside the brand's intended        4      Q. For those that you have done, do you have
       5   distribution chain.                                        5 those documents in your computer system at home?
       6       Q. You currently work in that area, of great           6      A. No.
       7   market goods, representing sellers of goods outside        7      Q. Where would they be?
       8   of sellers distribution chain?                             8      A. I have to take a look. Certainly not in
       9       A. Yes.                                                9 my home.
      10       Q. You indicated that you have written six             10      Q. In your office? Would you have them in
      11   books related to Amazon, correct?                          11 your office?
      12       A. Authored or coauthored, yes. Not by                 12      A. Some probably are.
      13   myself.                                                    13      Q. When was the last time you taught at an
      14       Q. Who are the other authors?                          14 Amazon focus brand protection issue?
      15       A. Each book had different people on them.             15      A. It was right before the Coronavirus
      16   My partner was involved in some. There were other          16 outbreak, about two weeks before that. February --
      17   people involved in each book.                              17 about a month ago, give or take, or a little bit
      18       Q. So the Amazon Sellers Guide to Suspensions          18 less. Either Monday the 13th of January or Tuesday
      19   and Reinstatements, that one, what year was that?          19 the 14th of January. I am not sure which day.
      20       A. First version was 2016 or so, maybe 2017.           20      Q. Where was that?
      21       Q. Then the second one was?                            21      A. Harbin, China.
      22       A. '17 or '18, I think.                                22      Q. You say in paragraph five "According to
      23       Q. Do you have a copy of those?                        23 Amazon's counsel, you represent 75 percent of Amazon
      24       A. I would be happy to send you some.                  24 sellers different brands against Amazon?
      25       Q. I don't mean one here. But do you have              25      A. Yes.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 33 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         125–128
                                                     Page 125                                                     Page 127
      1                  CJ ROSENBAUM                              1                 CJ ROSENBAUM
      2        Q. Which counsel?                                   2   get that information?
      3        A. John Goldmark at Davis Wright Tremaine.          3       A. From the documents in the book.
      4        Q. In Seattle?                                      4       Q. So that's based on the documents you have
      5        A. Yes.                                             5   in there, correct?
      6        Q. You say you are familiar with Amazon's           6       A. You have asked me this like 20 times
      7    training and its employees as it relates to its         7   today. The report is based upon the documents in
      8    reaction to intellectual property complaints made       8   the book, the depositions. There are some exhibits,
      9    against Amazon storefronts?                             9   there are some other documents in there.
      10        A. Yes.                                           10        Q. You say, "A retraction" -- in footnote
      11        Q. Is that based upon you taking depositions      11    three -- "must include a statement that the original
      12    of Amazon employees?                                  12    complaint was made in error" -- correct?
      13        A. Actual testimony, not a deposition.            13        A. That's not the complete sentence.
      14        Q. Testimony at arbitration?                      14        Q. I am stopping there on purpose. I am
      15        A. Correct; and other sources.                    15    going to break it down. I want to ask questions
      16        Q. What other sources?                            16    about that portion, that every retraction must state
      17        A. Speaking with Amazon's current employees,      17    that the complaint was made in error.
      18    speaking with Amazon's former employees.              18        A. No. Your question is absolutely
      19        Q. Do you have copies of their transcripts        19    misleading because you are leaving out the "or"
      20    from those arbitrations?                              20    other verbiage. So the way your question is
      21        A. No.                                            21    phrased, you are wrong. And you are purposely
      22        Q. What is a takedown system?                     22    leaving out the "or."
      23        A. Takedown system is described in the            23        Q. I am trying to break it down for you.
      24    Digital Millennium Copyright Act where platforms      24    What other verbiage would be required?
      25    like Amazon are able to avoid liability by allowing   25        A. That states the seller was selling genuine

                                                     Page 126                                                     Page 128
      1               CJ ROSENBAUM                                1                   CJ ROSENBAUM
      2    people and companies to make intellectual property     2    products. There is no exact verbiage that is
      3    right complaints against sellers, whether they are     3    required, but you have to say either the complaint
      4    valid or not, and when the platform just simply        4    was made in error or the seller is selling genuine
      5    takes them down, they avoid liability. Amazon in       5    products, or else it is not a retraction. You can
      6    particular has a ridiculously silly ability for        6    call it whatever you want.
      7    anybody to assert any baseless complaint, and a        7        Q. Do you have a document that you can point
      8    counterfeit takes a seller down as long as they        8    to that says that?
      9    don't do certain things in their complaint.            9        A. No. But if you look at Amazon's
      10        So your clients, for example, knew to assert     10     spreadsheet, you know, the -- I don't have a
      11    counterfeit with nothing or a little extraneous      11     document that says that.
      12    information unlike the complaints we talked about    12         Q. What is Amazon's third-party seller
      13    earlier on the spreadsheet. Your clients knew 100    13     program?
      14    percent, they just assert counterfeit. That seller   14         A. It's the program where Amazon allows
      15    was at a significant risk of being shut down. And    15     millions of people and companies to sell products
      16    not just for the Youngblood products, but for the    16     through its Website.
      17    entire account going down. They had to have known    17         Q. Like Solu-Med is doing?
      18    it based upon their experience with Amazon, both the 18         A. Yes.
      19    sellers, their brand protection and their brand      19         Q. They are selling other people's products,
      20    protection with this conflict, where every sale they 20     right?
      21    stopped someone else getting, they were making money 21         A. Just like any retailer.
      22    on it because they had the product as well.          22         Q. Solu-Med is selling other people's
      23        Q. You say in paragraph 12 that the Life and     23     products without an authorization agreement,
      24    Health Source listed thousands of products on Amazon 24     correct?
      25    primarily health and beauty related. Where did you   25         A. Authorization is not required in the


                                                                                              800.211.DEPO (3376)
                                                                                              EsquireSolutions.com             YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 34 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         129–132
                                                             Page 129                                                  Page 131
       1                  CJ ROSENBAUM                                   1               CJ ROSENBAUM
       2   United States at all. Every retailer can buy and              2   same?
       3   sell anything they want as long as the consumer is            3       A. Yes. Looks like I am just missing the
       4   not receiving something that is materially                    4   signature page. And Exhibit B to it, other than
       5   different. Just like millions of retailers online             5   that, I seem to have the whole thing.
       6   and tens of millions of retailers in brick and                6       Q. You do or do not have Exhibit B?
       7   mortar stores, hundreds of millions.                          7       A. I do not. At the end of what you marked
       8       Q. So earlier today I asked you what you did              8   as today's Exhibit 10, the last page is Exhibit B to
       9   to prepare and you provided in your testimony, one            9   the distributor agreement. I don't think I have
      10    of the things you indicated, that you met on Friday         10    that page.
      11    with Mr. Goodman, correct?                                  11        Q. So on Exhibit B to the distributor
      12        A. Yes.                                                 12    agreement that I showed you, it says, "Distribution
      13        Q. Was anybody else present?                            13    channels," and there is a limitation on who could
      14        A. No.                                                  14    sell online, correct; and where it could be sold
      15        Q. Was Kelsey Black available by phone?                 15    online?
      16        A. Yes.                                                 16        A. Yes.
      17        Q. What did you guys talk about?                        17        Q. Are you aware of what distributor Solu-Med
      18        A. Talked about the contents in my report.              18    claims to have received it from?
      19        Q. Anything else?                                       19        A. I think what you mentioned before, Inopex,
      20        A. And I received an Amazon spreadsheet about           20    or something like that, was where they obtained it
      21    the other complaints that, when you look at it, are         21    from. I am not certain.
      22    absolutely meaningless to the suspensions of this           22        Q. Are you aware if they are an authorized
      23    account. And also logistics, where to go. Instead           23    distributor of Youngblood?
      24    of doing it in my office or someplace else we were          24        A. Doesn't matter. They were selling genuine
      25    doing the deposition here. That kind of thing.              25    products, so I have no idea whether or not Inopex
                                                          Page 130                                                     Page 132
       1                  CJ ROSENBAUM                                   1                 CJ ROSENBAUM
       2       Q. Did you go over the correspondence that I              2   signed a contract with Youngblood or not.
       3   showed you, that states that Amazon required, in              3       Q. Have you ever inspected the products of
       4   order to process the appeal, retractions from other           4   Youngblood that are maintained by Inopex?
       5   entities other than Youngblood? Did you go over               5       A. You asked me this hours ago. I never
       6   that document?                                                6   actually compared product versus product.
       7       A. No.                                                    7       Q. Have you ever held a Youngblood product?
       8              (Document was marked as Exhibit 10                 8       A. I don't know. Not really big into
       9          for identification, as of this date.)                  9   shampoo.
      10       Q. This is marked as Exhibit 10. Did you                 10        Q. Do you believe that a Youngblood product
      11    review this document as part of your production?            11    is --
      12       A. Think it's in my book. I am not certain.              12        A. I don't know. It was a bad joke. I don't
      13    Want me to check my book?                                   13    know if I had Youngblood products in my hands or
      14       Q. Yes, please.                                          14    not. I may have.
      15       A. Exhibit 2 to the Finkman deposition of                15        Q. It's a cosmetic. You understand that;
      16    December 10, 2019. I read a portion of it in my             16    right?
      17    book. I may have read the rest of it on my                  17        A. I am not a big user of cosmetics either.
      18    computer. I certainly have seen it before.                  18    It was a bald joke.
      19       Q. So the items that are in your book are                19            MR. GOODMAN: Can we take a five-minute
      20    just not all portions of it that you have seen; is          20        break?
      21    that what you are saying?                                   21            MR. VINE: Sure.
      22       A. My copy stops at A1, which is an exhibit              22              (Whereupon, a brief recess was
      23    attachment to it. I don't seem to have the                  23           taken.)
      24    signature page.                                             24        Q. Let's take a look at Exhibit 10, please.
      25        Q. Other than that everything else is the               25        A. Got it. Distribution agreement.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com            YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 35 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         133–136
                                                       Page 133                                                          Page 135
      1                   CJ ROSENBAUM                              1                   CJ ROSENBAUM
      2         Q. I see that you have highlights, right?           2    line. I don't know why I highlighted that line.
      3         A. Yes.                                             3        Q. Let's go to the next one. You say there
      4         Q. So first page, what did you highlight?           4    is a tab there saying missing a page?
      5         A. And Amazzia located at 7040 Darby Avenue,        5        A. Yes, I am missing page eight because I did
      6    Reseda, California 91335 ("distributor").                6    not print it out or whatever it was. It goes from
      7         Q. What is the next highlight you have? You         7    seven to nine.
      8    don't have to read it out loud. Just tell me the         8           MR. GOODMAN: So you have them here.
      9    page.                                                    9           THE WITNESS: I do, right.
      10        A. Page five paragraph L. Just a portion of         10        Q. But they would not be highlighted. I am
      11    it.                                                     11    only looking for --
      12        Q. What portion, the first line?                    12        A. You just asked about the Post-it note.
      13        A. A portion of the first line.                     13        Q. I know.
      14        Q. Saying, "Shall not let others to sell any        14        A. Do you want Post-it notes and highlights
      15    product to any person or entity"?                       15    or just highlights?
      16        A. Yes. Stops after person, though.                 16        Q. Go ahead. Both. Anything else as part of
      17        Q. Why was that highlight important to you?         17    that agreement?
      18        A. I don't know specifically. I read it and         18        A. That's it.
      19    I highlighted it.                                       19        Q. And then the next thing you are referring
      20        Q. But the agreement prohibits distributors         20    to as a Post-it regarding Amazzia's agreement with
      21    from reselling a product to any other entity,           21    Youngblood, correct?
      22    correct?                                                22        A. Yes.
      23        A. Yes.                                             23        Q. Have you ever spoken with --
      24        Q. The agreement says, "You are not allowed         24        A. Which guarantees that report unauthorized
      25    to sell the product to any person or entity,            25    seller until Amazon removes them, which means they

                                                         Page 134                                                       Page 136
       1                 CJ ROSENBAUM                               1                  CJ ROSENBAUM
       2   including any approved subcontractor," and then it       2    are purposely asserting baseless counterfeit claims.
       3   goes on.                                                 3        Q. Have you ever spoken to anyone from
       4       A. If this contract is irrelevant to                 4    Amazzia?
       5   Solu-Med's. They did not sign it. They are not a         5        A. I don't think so, but I don't know who the
       6   signatory to this contract.                              6    principals are offhand.
       7       Q. So what about the contract distributor             7       Q. Have you ever spoken to anybody at Amazzia
       8   agreement between the entity you believe Solu-Med         8   about this case?
       9   got it from?                                              9       A. No.
      10       A. Say that again.                                   10        Q. Have you ever dealt with litigation with
      11       Q. Your position is that Solu-Med purchased          11    Amazzia?
      12    genuine Youngblood products from an authorized          12        A. No.
      13    distributor.                                            13        Q. Have any of your clients that had problems
      14       A. I did not say they were authorized or not.        14    with these brand protection companies, have you ever
      15            MR. GOODMAN: Objection.                         15    dealt with Amazzia for them?
      16       A. I said I had no idea whether Inopex was           16        A. I don't know.
      17    authorized or not. I said they were part of buying      17        Q. You often deal with representing your
      18    and reselling genuine products. My understanding is     18    clients against brand protection companies, correct?
      19    that is not even an issue in the case, whether the      19        A. Yes.
      20    products were genuine or not.                           20        Q. That's the bulk of your business?
      21       Q. We absolutely dispute that.                       21        A. That's a significant portion of my
      22       A. Your client seems to think otherwise at           22    business. I would not say the bulk.
      23    his deposition, but whatever.                           23        Q. Representing resellers against branded
      24       Q. I disagree.                                       24    companies.
      25       A. Your question was why did I highlight that        25        A. Against -- we represent people in


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 36 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         137–140
                                                           Page 137                                                          Page 139
       1                 CJ ROSENBAUM                                   1                  CJ ROSENBAUM
       2   companies against baseless counterfeit complaints.           2   the depositions and some other documents. From
       3        Q. And part of that area is representing                3   everything I am reading there is no longer a
       4   resellers against companies that hire brand                  4   question whether products were counterfeit or
       5   protection to protect their branded products,                5   genuine. The products were genuine. It's your
       6   correct?                                                     6   client making a baseless counterfeit allegation
       7        A. In house and also outside brand                      7   because it knew that is what would take the seller
       8   protection; hacks.                                           8   down and, therefore, they would get all the sales.
       9        Q. Do you believe that the distributor                  9       Q. I don't know what you are reading, but I
      10    agreement is important to the genuine sourcing of a        10    can tell you our client is disputing that these were
      11    product?                                                   11    not only not genuine products, that they were
      12            MR. GOODMAN: Objection.                            12    actually counterfeit. They have to prove otherwise,
      13         Q. You can answer.                                    13    and they have not.
      14         A. No.                                                14            MR. GOODMAN: Objection.
      15         Q. Do you think if Solu-Med knows that they           15        Q. You have not seen any, correct? You have
      16    purchasing product from an unauthorized seller, they       16    not met anybody from Solu-Med or spoken to anybody
      17    should be purchasing that product?                         17    from Solu-Med about them being genuine products,
      18            MR. GOODMAN: Objection.                            18    correct?
      19         A. Yes. As along as the products are                  19        A. For now the 21st time, my information is
      20    genuine. In this case they were genuine, so yes.           20    based upon the transcripts which includes your
      21    If they are buying from a distributor who has              21    client's testimony. Maybe you have not read the
      22    genuine products, whether the brand has given the          22    right transcripts, I don't know. But the issue is
      23    blessing or not, I don't think it is relevant.             23    your client testified that they thought these were
      24    That's how consumers get better prices.                    24    counterfeit because they were not authorized. That
      25         Q. Even if that distributor has a written             25    is their grounds for it, that is nonsense.

                                                            Page 138                                                       Page 140
       1                  CJ ROSENBAUM                                 1                  CJ ROSENBAUM
       2   agreement that said that they can't resell it to            2           MR. VINE: You have the opportunity to
       3   Solu-Med?                                                   3       read or waive. Reading, I assume you know
       4            MR. GOODMAN: Objection.                            4       what that means. It means --
       5        A. What are you asking me? Are you asking if           5           THE WITNESS: I would like to read the
       6   I think it's morally right or wrong?                        6       transcript.
       7        Q. You think Solu-Med can encourage and                7           MR. GOODMAN: I have just two questions.
       8   participate in the purchases and sale of product and        8    EXAMINATION BY
       9   the violations of the agreement?                             9   MR. GOODMAN:
      10             MR. GOODMAN: Objection.                           10       Q. Have you been provided with any documents
      11         A. Are you asking me for a legal conclusion?          11   other than Exhibit 2A, which was I think Exhibit 6
      12         Q. No. Do you have an opinion on that?                12   to Clarice Cohn's declaration of history of
      13         A. Do I have an opinion on whether or not it          13   complaints to Amazon regarding Solu-Med, before
      14    was okay for Solu-Med to purchase genuine products         14   2018?
      15    from another distributor? Yes, I think that's              15       A. I don't think so. I think all those other
      16    100 percent fine, absolutely. There is nothing             16   complaints that meant nothing to this account were
      17    legally wrong with it, nothing morally wrong with          17   on that 2A.
      18    it, if a consumer is getting a genuine product at a        18       Q. Were you aware of the fact or did you
      19    lower price. Distribution agreements tend to raise         19   become aware of the fact that Solu-Med in its
      20    prices for consumers and hurt people.                      20   storefront Life and Health Source has been on the
      21         Q. And your basis that it was genuine product         21   Amazon platform since 2015?
      22    is not based upon any personal inspection of the           22       A. I don't know if that was in the complaint
      23    product, correct?                                          23   or not so I am not sure if I knew the exact date
      24         A. For like the 15th time, I did not look at          24   when they started selling online. I know they got a
      25    your client's products. I read the transcripts of          25   significant track history of selling online.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com               YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 37 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         141–144
                                                          Page 141                                                          Page 143
      1                 CJ ROSENBAUM                                  1              CJ ROSENBAUM
      2       Q. Are you aware or have you been made aware            2               INDEX
                                                                      3   WITNESS         EXAMINATION BY                    PAGE
      3    of how many skews -- do you know what a skew is?
                                                                      4   Cory Jay Rosenbaum Mr. Vine                   3
      4        A. Yes.                                                5              Mr. Goodman         140
      5       Q. What is it?                                          6
       6       A. Product identification number.                      7           EXHIBITS
                                                                      8   DEFENDANT'S
       7       Q. Well, let's leave it at that. Do you know
                                                                      9   FOR IDENTIFICATION DESCRIPTION                      PAGE
       8   how many skew were on Solu-Med's listing in 2017?         10   1          Report              6
       9       A. No.                                                11   2          Binder              11
      10       Q. Do you know how many skews were listed in          12   3          Complaint             20
      11    2019?                                                    13   3A          Quote attachment         20
                                                                     14   4          Composite set of complaints 27
      12       A. No.                                                15   2A          Double-sided document of a 31
      13       Q. '19?                                                             spreadsheet
      14       A. No.                                                16
      15       Q. And in looking over Exhibit 2A -- could               5            Composite set of documents 54
                                                                     17               of policy warning
      16    you please refer to the exhibit.                         18 6              One of complaints issued to 57
      17       A. (Complying).                                                       Amazon from Youngblood
      18       Q. How many of those complaints were in               19
      19    Exhibit 2A after 2018?                                      7            Composite set of exhibits 62
                                                                     20               produced by plaintiff
      20       A. There are five dated within 2019.
                                                                     21 8              First plan of action   68
      21       Q. Are you aware --                                   22 9              Declaration of Amazon.com 89
      22       A. Sorry, six.                                                        Custodian of Records
      23       Q. Are you aware of the date that Life and            23
                                                                          10          Youngblood distr butor      130
      24    Health Source, Solu-Med, was relisted with Amazon?
                                                                     24               agreement
      25       A. Looks about January 14, 2019.                      25
                                                        Page 142                                                           Page 144
       1               CJ ROSENBAUM                                  1                  CJ ROSENBAUM
       2     Q. Do you have any knowledge as to whether              2               CERTIFICATE
       3 Solu-Med is still listed on Amazon?                         3            I, CHRISTINA FERRARO, a shorthand
       4     A. That I don't know.                                   4    reporter and Notary Public within and for the State
       5         MR. GOODMAN: Thank you.                             5    of New York, do hereby certify:
       6         MR. VINE: I have one follow-up                      6         That the witness whose testimony is
       7     question. Can you pull out composite Exhibit            7    hereinbefore set forth was duly sworn by me, and the
       8     4.
                                                                     8    foregoing transcript is a true record of the
       9         THE WITNESS: May I take the time to
                                                                     9    testimony given by such witness.
      10     read it?
      11         MR. VINE: How many complaints on the                10         I further certify that I am not related to
      12     first page are listed for the year 2019, from           11    any of the parties to this action by blood or
      13     just January to June of 2019, against                   12    marriage, and that I am in no way interested in the
      14     Solu-Med?                                               13    outcome of this matter.
      15         THE WITNESS: Want me to just count the              14
      16     number?                                                 15
      17         MR. VINE: Yes.                                      16
      18         THE WITNESS: Nine.                                  17
      19         MR. VINE: Nothing further.                          18
      20            (Time noted: 3:45 p.m.)                          19                     ________________________
      21                                                                                     CHRISTINA FERRARO
         _______________________________
                                                                     20
      22 CORY JAY ROSENBAUM
                                                                     21
      23 Subscribed and sworn to
         before me on this ____ day                                  22
      24 of ___________, __________.                                 23
      25 _______________________________                             24
         Notary Public                                               25


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com                YVer1f
Case 0:19-cv-60487-RKA Document 110-2 Entered on FLSD Docket 03/06/2020 Page 38 of
                                       38
      CORY JAY ROSENBAUM                                       February 17, 2020
      SOLU-MED vs YOUNGBLOOD SKIN CARE PRODUCTS                         145–147
                                                         Page 145                                                 Page 147
       1                        CJ ROSENBAUM                        1                       CJ ROSENBAUM
       2                    ESQUIRE ERRATA SHEET                    2                 DEPOSITION ERRATA SHEET
       3                                                            3    Page No._____Line No._____Change to:_____________
       4   Esquire Job ID: 5215858                                  4    __________________________________________________
       5   Case Caption: SOLU-MED, INC. vs. YOUNGBLOOD              5    Reason for change:________________________________

       6                                                            6    Page No._____Line No._____Change to:______________

       7           DECLARATION UNDER PENALTY OF PERJURY             7    __________________________________________________

       8                                                            8    Reason for change:________________________________
                                                                    9    Page No._____Line No._____Change to:______________
       9        I declare under penalty of perjury that I have
                                                                    10   __________________________________________________
      10   read the entire transcript of my Deposition taken
                                                                    11   Reason for change:________________________________
      11   in the above-captioned matter or the same
                                                                    12   Page No._____Line No._____Change to:______________
      12   has been read to me and the same is true and
                                                                    13   __________________________________________________
      13   accurate, save and except for changes and/or
                                                                    14   Reason for change:________________________________
      14   corrections, if any, as indicated by me on the
                                                                    15   Page No._____Line No._____Change to:______________
      15   DEPOSITION ESQUIRE ERRATA SHEET hereof, with the
                                                                    16   __________________________________________________
      16   understanding that I offer these changes as if still
                                                                    17   Reason for change:________________________________
      17   under oath.   Signed on the ______ day of
                                                                    18   Page No._____Line No._____Change to:______________
      18   ____________, 20___.
                                                                    19   __________________________________________________
      19   __________________________________
                                                                    20   Reason for change:________________________________
      20                  CORY JAY ROSENBAUM                        21   Page No._____Line No._____Change to:______________
      21                                                            22   __________________________________________________
      22                                                            23   Reason for change:________________________________
      23                                                            24
      24                                                                 SIGNATURE:_______________________DATE:___________
      25                                                            25                CORY JAY ROSENBAUM

                                                         Page 146
       1                          CJ ROSENBAUM
       2                  DEPOSITION ERRATA SHEET
       3   Page No._____Line No._____Change to:_____________
       4   __________________________________________________
       5   Reason for change:________________________________
       6   Page No._____Line No._____Change to:______________
       7   __________________________________________________
       8   Reason for change:________________________________
       9   Page No._____Line No._____Change to:______________
      10   __________________________________________________
      11   Reason for change:________________________________
      12   Page No._____Line No._____Change to:______________
      13   __________________________________________________
      14   Reason for change:________________________________
      15   Page No._____Line No._____Change to:______________
      16   __________________________________________________
      17   Reason for change:________________________________
      18   Page No._____Line No._____Change to:______________
      19   __________________________________________________
      20   Reason for change:________________________________
      21   Page No._____Line No._____Change to:______________
      22   __________________________________________________
      23   Reason for change:________________________________
      24
           SIGNATURE:_______________________DATE:___________
      25                 CORY JAY ROSENBAUM



                                                                                              800.211.DEPO (3376)
                                                                                              EsquireSolutions.com            YVer1f
